               Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 1 of 17




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4   Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6
     emccampbell@lglaw.com
 7   Attorneys for Defendant Michael Lacey

 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                        NO. CR-18-00422-PHX-SMB

12                       Plaintiff,                   DEFENDANT’S MOTION TO
     vs.                                              SUPPRESS
13

14   Michael Lacey, et al.,                           (Oral argument requested)

15                     Defendants.
16

17          Defendant Michael Lacey, by and through his undersigned attorney, moves to suppress
18   evidence obtained from the search of two of his homes and his electronic devices because the
19   warrants were facially invalid under the Fourth Amendment. This Motion is based on the
20   attached Memorandum of Points and Authorities, the Court’s file, and any evidence or argument
21   presented at the hearing on this matter. This is Mr. Lacey’s first motion to suppress.
22          Excludable delay under 18 U.S.C. § 3161(h)(1) may occur as a result of this Motion or
23   of an order based on this Motion.
24    Dated:     October 18, 2019                LIPSITZ GREEN SCIME CAMBRIA LLP
25

26
                                                 /s/ Paul J. Cambria, Jr.
                                                 Paul J. Cambria, Jr.
27                                               Attorneys for Defendant Michael Lacey

28
              Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 2 of 17




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2           Michael Lacey moves for an order suppressing evidence obtained from the search of his
 3   home as well as his electronic devices. The search warrants at issue were facially invalid for
 4   several reasons as set forth below.
 5                                           BACKGROUND
 6           The government has sought and obtained several search warrants in this District and
 7   elsewhere. At issue in this motion are two search warrants, both of which violate the Fourth
 8   Amendment.
 9   I.      The Home Search Warrant
10           On April 5, 2018, the government obtained a search warrant authorizing it to conduct a
11   search of two of Lacey’s homes, as well as a home of his co-Defendant James Larkin, and a
12   safety deposit box that belonged to co-Defendant Scott Spears and his wife (“Home Search
13   Warrant”)1. (A true and correct copy of the Home Search Warrant is attached hereto as Ex. A.)
14   The Home Search Warrant authorized the government to enter Lacey’s home to search for
15   evidence identified in Attachment B,2 which included, among other categories of evidence:
16

17
          • “Evidence of wealth, assets, and real estate obtained from the illicit activity to include;
            notes, correspondence, and news articles related to prostitution, sex trafficking and/or
18          Backpage and related entities.”
19
          • “Documentation of any funds received from Backpage or other related companies and
20          disposition of those funds.”

21        • “Any property or proceeds resulting from money laundering or international money
22          laundering scheme to include computers, currencies, coins, precious metals, artwork,
            jewelry, home furnishings and vehicles.”
23

24

25

26
     1
             The Home Search Warrant was issued under Arizona Docket No. 18-9126 MB.

27   2
             The warrant covered the time period January 1, 2010 to the present only.
28                                                   2
              Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 3 of 17




 1   (Id.) The Home Search Warrant authorized the government to seize this evidence if “stored on
 2   magnetic or electronic media including hard drive, portable devices such as thumb drives or any
 3   other media capable of storing information in a form readable by a computer” as well as
 4   “external hard drives, CDs, DVDs, digital tape, and other forms of backup media.” (Id.)
 5           The government’s application for the Home Search Warrant included an affidavit from
 6   F.B.I. Special Agent Amy L. Fryberger. (See Fryberger Aff. in Supp. of Application for Home
 7   Search Warrant, a true and correct copy of which is attached hereto as Ex. B.) The original
 8   indictment in this action, which was the operative indictment at the time of the government’s
 9   warrant application, was attached to the affidavit and summarized but not incorporated by
10   reference. (See id.) Fryberger noted that the indictment charged Lacey with violations of 18
11   U.S.C. §§ 371 (Conspiracy), 1952 (Travel Act), 1956 (Money Laundering), and 1957
12   (International Money Laundering). Further, Fryberger conclusorily alleged that Lacey and his
13   co-conspirators “knowingly facilitated the commission of prostitution” and money laundering.
14   (Id. at ¶ II.2.)
15           In an effort to establish probable cause, Fryberger said that a grand jury found that Lacey
16   and his co-conspirators “were involved in a conspiracy to commit several different forms of
17   money laundering.” (Id. at ¶ IV.1.) Fryberger alleged that Lacey discussed moving money
18   offshore with bank employees to protect the assets from seizure, and that he moved money
19   offshore. (Id. at ¶¶ IV.1.a.ii-iv.) Fryberger also claimed that Lacey received funds derived from
20   cryptocurrency used to purchase “adult” advertisements. (Id. at ¶ IV.1.a.vi.)
21           The warrant return, which spans five pages, shows that the government seized
22   voluminous personal property from Lacey’s homes, but does not indicate whether any of it fell
23   within the authorized search. (A true and correct copy of the Warrant Return is attached hereto
24   as Ex. C.)
25   II.     The Device Search Warrant
26            On August 31, 2019, the government obtained another search warrant authorizing it to
27   search the electronic devices it had seized from Lacey and co-Defendant Larkin during execution
28                                                    3
             Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 4 of 17




 1   of the Home Search Warrant and their arrest. (“Device Search Warrant”)3. (A true and correct
 2   copy of the Device Search Warrant is attached hereto as Ex. D.)
 3          Attachment A1 to the Device Search Warrant identifies the devices that the government
 4   seized from Lacey’s homes, including six computers and one DVD containing data extracted
 5   from Lacey’s Apple iPhone. (Id.) Attachment B indicates that the government was authorized
 6   to search for “[a]ll information that constitutes fruits, evidence and instrumentalities of violations
 7   of 18 United States Code Section 371 (Conspiracy), 1952 (Travel Act), and/or 1956 and 1957
 8   (Money Laundering) spanning the period of the indicted conspiracies to commit any [of] these
 9   offenses from 2004-2008.” That evidence included “correspondence” with co-Defendants and
10   Carl Ferrer concerning Backpage, “[b]ank statements and financial records for Michael Lacey .
11   . . covering a period from 2012 through 2018,” “[r]ecords of purchase and ownership of assets”
12   for an unspecified period of time, and “[r]ecords of banking transactions from 2012 through
13   April 2018.” (Id.) Attachment B sets forth required search, including use of a Filter Team to
14   conduct the first review of the data seized from the Defendants’ devices. (See id.)
15          The government’s application for the Device Search Warrant was supported by an
16   affidavit from I.R.S. Special Agent-Computer Information Specialist Richard Robinson. (See
17   Robinson Aff. in Supp. of Application for Device Search Warrant, a true and correct copy of
18   which is attached hereto as Ex. E.) The superseding indictment, which was the operative
19   indictment at that time (and now), was attached and incorporated by reference. Robinson noted
20   that the superseding indictment charged Lacey with violations of 18 U.S.C. §§ 371 (Conspiracy),
21   1952 (Travel Act), 1956 (Money Laundering), and 1957 (International Money Laundering).
22          With respect to probable cause, Robinson alleged that Lacey and his co-conspirators
23   “were knowingly involved in the facilitation of prostitution and were engaged in money
24   laundering activities.” (Ex. E ¶ IV.1.) Robinson’s affidavit quotes from cooperator Carl Ferrer
25   and Daniel Hyer’s plea agreements where they claim that the “great majority” or “majority” of
26

27   3
            This warrant was issued under Arizona Docket No. 18-8365 MB.
28                                                     4
             Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 5 of 17




 1   advertisements posted to Backpage were for prostitution services. (Id. at ¶¶ IV.2, 3.) Robinson
 2   also claimed that Lacey formed a foreign trust to “put a percentage of his assets offshore to
 3   protect them from government seizure.” (Id. at ¶ V.3.)
 4                                           ARGUMENT
 5          The Fourth Amendment mandates that “no warrants shall issue, but upon probable cause,
 6   supported by oath or affirmation, and particularly describing the place to be searched, and the
 7   persons or things to be seized.” U.S. Const. amend. IV. To be valid, a reviewing court must
 8   find that the warrant meets four separate requirements: (1) it must be based on probable cause;
 9   (2) supported by a sworn affidavit; (3) particularly describe the place to be searched; and (4)
10   particularly describe the persons or things to be seized. See Groh v. Ramirez, 540 U.S. 551, 557
11   (2004). A failure to satisfy even one of these requirements renders a warrant facially invalid.
12   See id. In addition to these requirements, in Franks v. Delaware, 438 U.S. 154 (1978), the
13   Supreme Court recognized that a search conducted pursuant to a warrant is invalid if the
14   supporting affidavit contains material misstatements of fact or omissions.
15          Under these standards, the Home and Device Search Warrants are facially invalid. First,
16   the warrants fail the probable-cause requirement because the underlying affidavits contain no
17   factual information that would enable the issuing magistrate to make a neutral and detached
18   probable-cause determination.     Second, the Home Search Warrant fails the particularity
19   requirement, both in terms of specificity and breadth. Finally, Lacey is entitled to a Franks
20   hearing because the Home and Device Search Warrants contain material omissions and
21   misrepresentations.
22
     I.     The Home and Device Search Warrants violate the probable cause requirement.
23
            A.     The Fourth Amendment requires that an issuing judge independently
24
                   assess facts before finding probable cause to search.
25          For a search warrant to be valid, it must describe the place to be searched and things
26   to be seized with sufficient particularity and “be no broader than the probable cause on which
27

28                                                  5
             Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 6 of 17




 1   it is based.” United States v. Weber, 923 F.2d 1338, 1342 (9th Cir. 1990). A search warrant
 2   is supported by probable cause if the issuing judge finds that “given all the circumstances set
 3   forth in the affidavit . . . there is a fair probability that contraband or evidence of a crime will
 4   be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). A search is
 5   invalid where “the issuing judge lacked a substantial basis for concluding that probable cause
 6   existed.” United States v. Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013) (quotations and
 7   alterations omitted). When an affiant’s statements are “unsupported by underlying facts,” a
 8   warrant lacks probable cause. Id.; accord Gates, 462 U.S. at 239 (noting that “wholly
 9   conclusory” statements of officers are insufficient to establish probable cause); United States
10   v. Cervantes, 703 F.3d 1135, 1139 (9th Cir. 2012) (recognizing that a “conclusory allegation,
11   without any foundational facts . . . [is] entitled to little weight”). If an affidavit fails to provide
12   foundational facts, an issuing judge cannot fulfill his or her duty to complete an independent
13   review of the warrant See United States v. Leon, 468 U.S. 897, 914 (1984) (explaining that
14   the lack of neutral and detached review makes a reviewing judge “merely a rubber stamp for
15   the police.”); United States v. Ventresca, 380 U.S. 102, 108-09 (1965) (recognizing that
16   magistrate must be provided foundational facts “to perform his detached function and not
17   serve merely as a rubber stamp for the police”).
18          The basis for probable cause must be contained within the application without
19   reference to outside information. United States v. Rubio, 727 F.2d 786, 795 (9th Cir. 1984).
20   A grand jury’s probable cause finding cannot serve as a proxy for a probable cause
21   determination by a magistrate issuing a warrant. See id. at 794-95 (“Fourth Amendment
22   requires that warrants may issue only upon a determination of probable cause by a neutral and
23   detached magistrate.”).
24          Although the Ninth Circuit allows a magistrate to consider an indictment, it cannot be
25   a substitute for facts in a warrant affidavit. Id. at 795. That is, a magistrate’s probable-cause
26   finding must be independent and cannot simply ratify an affiant’s conclusions. See Gates,
27   462 U.S. at 238; see also Rubio, 727 F.2d at 795 (“[W]arrant affidavit’s mere recitation of the
28                                                     6
             Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 7 of 17




 1   indictment is precisely that—the conclusion of another body, and a body whose function
 2   differs substantially from the magistrate’s constitutional duty to assess probable cause.”). If
 3   the government contends that the magistrate should consider evidence presented to the grand
 4   jury in assessing probable cause, the government must present that evidence in its warrant
 5   application. Cf. Rubio, 727 F.2d at 795 (“The facts upon which the magistrate bases his
 6   probable cause determination must appear within the four corners of the warrant affidavit;
 7   the warrant cannot be supported by outside information.”).
 8
            B.     The Home and Device Search Warrant applications were not supported
 9                 by probable cause so the magistrate erred in approving them.
10          The magistrate lacked a substantial basis to find probable cause because the affidavits
11   underlying the warrants provided no facts supporting the crimes allegedly committed by the
12   Defendants. Rather than outlining facts known to the affiants as is required, the affidavits
13   summarize and incorporate the indictment. See Rubio, 727 F.2d at 795 (reversing convictions
14   because search warrant affidavit that referred to the indictment “furnished no basis
15   whatsoever for believing the defendants” had engaged in a pattern of racketeering); United
16   States v. Bailey, 327 F. Supp. 802, 806 (N.D. Ill. 1979) (denying order to compel defendants
17   to provide government with handwriting exemplars because government failed to establish
18   probable cause and recognizing that “the finding of probable cause for arrest of an individual
19   that accrues from his being indicted does not . . . become the equivalent of a finding of
20   probable cause for a warrant to search that person’s home, his car, or his business office”).
21          In addition to improperly relying on the indictments, the search warrant applications
22   do not include any facts establishing that Lacey had the heightened scienter required to
23   establish probable cause that he engaged in any Travel Act (or money laundering) violations.
24   (See Defs.’ Mot. to Dismiss, Doc. 561 at 37-48 (incorporated herein by reference and
25   explaining why the indictment is facially insufficient because it fails to provide any
26   allegations on the requisite scienter for the charged crimes).)         Because the warrant
27

28                                                 7
             Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 8 of 17




 1   applications contain conclusory statements about generalized intent rather than facts
 2   establishing Lacey’s knowledge and intent to engage in unlawful activity, the search warrants
 3   are facially invalid. See United States v. Weber, 923 F.2d 1338, 1345-46 (9th Cir. 1990)
 4   (reversing conviction and ruling that suppression was warranted where affidavit in support
 5   contained only generalized conclusions about the behavior of child pornographers rather than
 6   particular evidence suggesting that the defendant was a child pornographer); Underwood, 725
 7   F.3d at 1082-84 (affirming suppression where affidavit contained only expert opinion and
 8   conclusory statements that defendant trafficked ecstasy); Cervantes, 703 F.3d at 1139-40
 9   (reversing denial of suppression due to affiant’s failure to offer facts establishing probable
10   cause to believe that defendant’s home was a “narcotics stash location”).
11          Similarly, Fryberger’s “allegations” of probable cause to believe that Lacey engaged
12   in international money laundering by forming an offshore trust recite lawful conduct. That
13   is, allegations of setting up an offshore trust do not, without more, establish money laundering.
14   The Fryberger Affidavit indicates that Arizona Bank & Trust terminated Lacey’s account
15   because the bank’s “reputation was at risk” but does not allege unlawful conduct. (Ex. B
16   (Fryberger Affidavit) at ¶ VI.1.a.iii.) An offshore trust may be set up for a myriad of lawful
17   reasons. In fact, Fryberger’s affidavit acknowledges that Lacey explained that “the money in
18   his account was from legitimate cash flow,” including the sale of a newspaper, and that he
19   was deeply concerned that he was “being treated as if he was ‘guilty until proven innocent.’”
20   (Id. at ¶¶ VI.1.a.iii, vi.) Lacey’s concern about his assets being improperly targeted was
21   legitimate; he rightly feared that even though the government has no authority to seize the
22   proceeds of participation in First Amendment activities prior to trial without providing notice
23   and an adversary hearing and without establishing the incredibly onerous showing mandated
24   for such seizures, the government went ahead and trampled on his rights. (See United States
25   v. Larkin, 18-56455, Opening Br. (Doc. 28) at 37-40; Reply Br. (Doc. 67) at 9-13.) Lacey’s
26   publishing activities are quintessential First Amendment protected activities, and neither the
27   affidavit nor the indictment acknowledge that Lacey believed that his money was lawfully
28                                                  8
             Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 9 of 17




 1   earned. Because the affidavits do not set forth facts demonstrating Lacey’s bad intent,
 2   consistent with a finding that he transferred money offshore to further alleged unlawful
 3   activities, the court’s probable cause finding was in error.
 4          Finally, the affidavits are void of any facts that establish probable cause to believe that
 5   Defendants knowingly and intentionally promoted/facilitated a “business enterprise”
 6   involving prostitution. (See John Brunst’s Motion to Dismiss Indictment Based on Failure to
 7   Allege Necessary Elements of the Travel Act, Doc. 746 (incorporated herein by reference).)
 8   Critically, the government must provide facts to the issuing magistrate indicating that the
 9   targets of the warrants knowingly and intentionally engaged in “unlawful activity.” 18 U.S.C.
10   § 1952(a)(3). The plain text of the Travel Act defines “unlawful activity” as “any business
11   enterprise involving . . . prostitution offenses.” 18 U.S.C. § 1952(b). The affidavits contain
12   no facts concerning a specific criminal “business enterprise” or that the targets of the warrants
13   knowingly and specifically intended to facilitate or promote a particular “business enterprise.”
14   As a result, the issuing magistrate erred in authorizing the warrants.
15
     II.    In addition to lacking probable cause, the Home Search Warrant violated
16          Lacey’s Fourth Amendment rights by failing to specify the items sought with
            particularity and because it was overbroad.
17
            In addition to establishing probable cause, a warrant must be sufficiently particular.
18
     See United States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009). To be
19
     particular, a “warrant must clearly state what is sought.” Id. Further, a warrant that is broader
20
     in scope than the probable cause upon which it is based is defective. Id. The particularity
21
     and breadth requirements protect a citizen’s Fourth Amendment’s privacy rights by
22
     preventing the government from conducting “general, exploratory rummaging in a person’s
23
     belongings.” Weber, 923 F.2d at 1342. The Home Search Warrant violates the particularity
24
     requirement because it does not sufficiently specify the items sought and is overbroad.
25

26

27

28                                                   9
            Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 10 of 17



            A.     The Home Search Warrant did not sufficiently describe the particular
 1
                   items sought.
 2
            The description of the items to be seized “must be specific enough to enable the person
 3
     conducting the search reasonably to identify the things authorized to be seized.” United States
 4
     v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986); see also United States v. Bridges, 344 F.3d
 5
     1010, 1017 (9th Cir. 2003) (“The executing officer must be able to identify from the face of
 6
     the warrant, as well as any attached or expressly incorporated documents, what it is that they
 7
     are being asked to search for and seize from the targeted property.”). The following search
 8
     terms, limited to the period 2010 to the time of execution of the Home Search Warrant, fail
 9
     to provide adequate specificity:
10

11      • “Evidence of wealth, assets, and real estate obtained from the illicit activity to include;
          notes, correspondence, and news articles related to prostitution, sex trafficking and/or
12        Backpage and related entities.”
13
        • “Documentation of any funds received from Backpage or other related companies and
14        disposition of those funds.”
15
        • “Any property or proceeds resulting from money laundering or international money
16        laundering scheme to include computers, currencies, coins, precious metals, artwork,
          jewelry, home furnishings and vehicles.”
17
     (Ex. A.)
18
            These descriptions gave the searching agents unfettered discretion to decide what to
19
     seize and examine in violation of the Fourth Amendment. For example, it is unclear what
20
     items constitute “[e]vidence of wealth.” Although the search term provides examples, those
21
     examples are not exclusive. Cash, antiques, jewelry, and any other unlimited number of
22
     objects could qualify as “[e]vidence of wealth” but in who’s opinion? How much money
23
     constitutes wealth? How valuable is an item and according to what standard? This
24
     insufficiently particular term renders the warrant invalid. See United States v. Washington,
25
     797 F.2d 1461, 1472-73 (9th Cir. 1986) (ruling that search warrant permitting seizure of
26

27

28                                                 10
            Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 11 of 17




 1   articles of personal property tending to establish the wealth and financial status of
 2   defendant was impermissibly overbroad).
 3          Moreover, the warrant does not describe what companies are “related” to Backpage.
 4   Without a list of Backpage’s subsidiaries and affiliates, the searching agents had no
 5   information from the warrant setting forth what items involved funds received from
 6   companies “related” to Backpage.
 7          Finally, the warrant does not distinguish what is meant by “property or proceeds” of
 8   money laundering (as opposed to any other household goods unrelated to money laundering).
 9   When “items that are illegal, fraudulent, or evidence of illegality are sought, the warrant must
10   contain some guidelines to aid the determination of what may or may not be seized.” United
11   States v. Cardwell, 680 F.2d 75, 78 (9th Cir. 1982) (reversing conviction and holding that
12   “limiting the search to only records that are evidence of the violation of a certain statute is
13   generally not enough” (quotations omitted)).
14          The Home Search Warrant does not describe how searching agents can distinguish
15   between goods purchased with funds derived from the publishing of alleged illicit Backpage
16   ads from items bought with money derived from Defendants’ lawful publishing activities,
17   including money earned from Lacey’s decades of work publishing print newspapers. For
18   example, among the items seized was jewelry belonging to Lacey’s wife acquired before they
19   were married and, in fact, before they even knew each other. Further, the government seized
20   items purchased long before 2010, such as artwork purchased by Mr. Lacey before Backpage
21   was formed. So, the sources of those items could not possibly be funds from Backpage and
22   “related” companies. Because the warrant permits the “wholesale seizures of entire categories
23   of items not generally evidence of criminal activity, and provide no guidelines to distinguish
24   items used lawfully from those the government had probable cause to seize,” Sprilotro, 800
25   F.2d at 964 (affirming suppression of evidence), the Home Search Warrant is facially invalid.
26

27

28                                                  11
            Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 12 of 17




 1          b.     The Home Search Warrant is unconstitutionally overbroad.
 2          The finding of probable cause must support the seizure of each of the particular items
 3   named in the warrant. See, e.g., SDI Future Health, Inc., 568 F.3d at 702. That is, even if
 4   the affidavit for the Home Search Warrant satisfied the probable-cause requirement (which it
 5   did not), the search of items vastly exceeded the scope of probable cause.
 6          The scope of probable cause is limited to the operation of Backpage and expenditure
 7   or use of funds derived from Backpage’s alleged unlawful activities for an unspecified time
 8   period.4 The time period is unspecified because the search warrant allows the searching
 9   agents to search for the identified categories of evidence from 2010 through the time of
10   execution (see Ex. A). But the affidavit does not set forth probable cause for this identified
11   time period; instead, it identifies isolated dates when purportedly unlawful transactions
12   occurred without any indication that the period for which there is probable cause is 2010
13   through the time of search (see Ex. B). As a result of this discrepancy, the warrant allowed
14   the search of evidence that fell outside of the time period in which the affidavit provided
15   probable cause to believe a crime occurred, rendering the search warrant overbroad. See
16   Center Art Galleries-Hawaii, Inc. v. United States, 875 F.2d 747, 750-51 (9th Cir. 1989)
17   (affirming suppression and concluding that “the broad scope of the warrants,” which allowed
18   the seizure of items unrelated to the forged Dali artwork “despite the total absence of any
19   evidence of criminal activity unrelated to Dali” was “not justified” by the scope of probable
20   cause); see also SDI Future Health, 568 F.3d at 704-05 (finding overbroad a search term that
21   authorized search for all “rolodexes, address books, and calendars” because that search term
22   allowed the government to obtain contact information for anyone who had ever dealt with the
23   corporate-defendant rather than limiting the search to information related to the “consultants,
24   physicians, and health insurance companies” purportedly involved with the conspiracy).
25

26
     4
             Although the affidavit mentions various and isolated dates of financial transactions,
27   it does not identify any time period for the purported criminal conduct.
28                                                 12
            Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 13 of 17



     III.   Lacey is entitled to a Franks hearing because the Home and Device Search
 1
            Warrants contain material misstatements and omissions.
 2
            Because the affidavits omitted significant information material to the issuing
 3
     magistrate’s probable-cause determination, Lacey is entitled to a hearing on the validity of
 4
     the affidavits under Franks v. Delaware, 438 U.S. 154 (1978). In Franks v. Delaware, the
 5
     Supreme Court held that a defendant is entitled to an evidentiary hearing where there is
 6
     evidence that a search conducted pursuant to a warrant was based on a supporting affidavit
 7
     that contains intentional or reckless material misstatements of fact or omissions. See Franks,
 8
     438 U.S. at 171-72.
 9
            Since Franks, the Ninth Circuit held that a defendant is entitled to an evidentiary
10
     hearing to challenge the veracity of an affidavit when the defendant preliminarily
11
     demonstrates that an affidavit contains “intentionally or recklessly false statements” and that
12
     without those falsities the government cannot support a probable cause finding sufficient to
13
     issue a search warrant. United States v. Stanert, 762 F.2d 775, 780 (9th Cir. 1985) (quotations
14
     omitted). Clear proof of deliberate or reckless falsity is not required. See United States v.
15
     Gonzalez, Inc., 412 F.3d 1102, 1111 (9th Cir. 2005). Instead, to trigger a hearing, a defendant
16
     must offer evidence supporting “a finding of intent or recklessness”. Id. Once a defendant
17
     makes that preliminary showing, the district court “must hold a hearing to determine if any
18
     false statements deliberately or recklessly included in the affidavit were material to the
19
     magistrate’s finding of probable cause.” United States v. Johns, 851 F.2d 1131, 1133 (9th
20
     Cir. 1988).
21
            Half-truths like those in the affidavits offered in support of the Home and Device
22
     Search Warrants improperly allow a search warrant affiant to “manipulate the inferences a
23
     magistrate will draw.” Stanert, 762 F.2d at 781; see also Chism v. Washington State, 661
24
     F.3d 380, 388 (9th Cir. 2011) (recognizing that an officer acts recklessly when the affidavit
25
     does not report important factual information that was within the officer’s knowledge at the
26
     time the affidavit was prepared). When an omission is essential to the finding of probable
27

28                                                 13
            Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 14 of 17




 1   cause, recklessness may be inferred from the omission itself. See Madiwale v. Savaiko, 117
 2   F.3d 1321, 1327 (11th Cir. 1994). A defendant is entitled to Franks hearing even if the
 3   misstatements or omissions are not the affiant’s fault. See United States v. DeLeon, 979
 4   F.2d 761, 764 (9th Cir. 1992); accord Johns, 851 F.2d at 1134 n.1.
 5          If a defendant prevails on a Franks challenge, the evidence seized must be suppressed
 6   without application of the “good faith” rule. See United States v. Leon, 468 U.S. 897, 922
 7   (1984); accord United States v. DeLeon, 979 F.2d 761, 763 (9th Cir. 1992).
 8          Here, Lacey is entitled to a Franks hearing challenging the veracity of the affidavits
 9   underlying both the Home and Device Search Warrants because they contain material
10   misrepresentations and omissions. The most serious omission is that the affidavits ignore
11   cases holding that the First Amendment protects online classified advertising sites generally,
12   and Backpage in particular. This omission is critical because all allegations of unlawful
13   conduct hinge on claims that advertisements posted to Backpage violated state prostitution
14   laws. If publishing third-party advertisements for purported illegal activities cannot be
15   unlawful, there is no predicate for the affiants’ claims that resulting financial transactions
16   violated federal money laundering laws or the Travel Act.
17          At the time the affidavits were written, the government knew that courts in California
18   had twice rejected the specific theory on which all of the allegations in the affidavits are based;
19   that is, that publishing classified ads for adult services violates state law prohibiting
20   prostitution.5 See People v. Ferrer, 2016 WL 7237305, at *3 (Sup. Ct. Sacramento Cnty.
21   Dec. 9, 2016) (“Ferrer I”) (recognizing that “the relevant question in this case is whether, and
22   to what extent, Defendants’ activities entitle them to protection of their First Amendment
23   rights through the immunity provision of the CDA” (emphasis added)); People v. Ferrer, No.
24
     5
           Indeed, the government has stated that it “partner[ed]” with the California Attorney
25
     General’s Office in their efforts to shut down Backpage. See April 9, 2018 DOJ Press
26   Release, available at https://www.justice.gov/opa/pr/justice-department-leads-effort-seize-
     backpagecom-internet-s-leading-forum-prostitution-ads (last visited on Oct. 9, 2019).
27

28                                                   14
               Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 15 of 17




 1   16FE024013 (Sup. Ct. Sacramento Cnty. Aug. 23, 2017) (“Ferrer II”) (holding the First
 2   Amendment and Communications Decency Act (“CDA”) foreclose suit “against an online
 3   publisher when the suit is based on speech provided by a third party”).
 4             The affidavits disingenuously claim that Defendants’ mere handling of the ads
 5   establish probable cause that Backpage facilitated prostitution in violation of state law. (Ex.
 6   B at ¶ IV.1.a.vi; Ex. E at ¶¶ IV.8.a-f.) However, the government knows that the editing of
 7   ads is protected under the First Amendment. Indeed, moderation falls under “traditional
 8   editorial functions,” and constitutes protected speech, even when terms or images are deleted
 9   and the remaining portion of an advertisement is published. See Ferrer II, No. 16FE024013,
10   slip op. at 13-14 (“[E]ven if Backpage knew of the unlawfulness of the content of the ads,
11   knowledge is insufficient to render Defendants liable. This is true regardless of whether
12   Backpage even exercised its editorial discretion and deleted or blocked certain terms from
13   ads.”).
14             The search warrant affidavits also intentionally fail to disclose that numerous courts
15   have rejected claims that adult advertisements are synonymous with prostitution or
16   trafficking. See Backpage.com, LLC v. Dart, 807 F.3d 229, 234 (7th Cir. 2015) (“[N]ot all
17   advertisements for sex are advertisements for illegal sex.”).6 The government’s suppression
18   6
             Accord Doe v. Backpage.com LLC, 104 F Supp. 3d 149, 156-57 (D. Mass. 2015),
19   aff’d, 817 F.3d 12 (1st Cir. 2016) (“The existence of an escorts section in a classified ad
     service, whatever its social merits, is not illegal.”); Backpage.com, LLC v. McKenna,
20   881 F. Supp. 1262, 1282 (W.D. Wash. 2012) (escort ads have long been permitted and
21   escort services are licensed and regulated in many states); Backpage. com, LLC v.Cooper,
     939 F. Supp. 805, 816, 833-34 (D. Tenn. 2013) (ads on Backpage.com are protected speech
22   under the First Amendment); Backpage.com, LLC v. Hoffman, 2013 WL 4502097, at *9-
     11 (D.N.J. 2013) (rejecting argument that escort ads on the website are unprotected
23
     speech); M.A. v. Village Voice Media Holdings, LLC, 809 F. Supp. 2d 1041, 1049-50
24   (E.D. Mo. 2011); see also Dart v. Craigslist, Inc., 665 F. Supp. 2d 961, 968 (N.D. Ill.
     2009) (“We disagree . . . that the ‘adult services’ section is a special case. The phrase
25   ‘adult,’ even in conjunction with ‘services,’ is not unlawful in itself nor does it
26   necessarily call for unlawful content.”); Cohen v. Bd. of Supervisors, 707 P.2d 840, 852
     (Cal. 1985) (“An escort service may very well involve lawful activities relating to sex.”
27   (internal quotations omitted)).
28                                                   15
            Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 16 of 17




 1   of this information, which should have been weighed by the judge considering probable cause
 2   for the warrants, renders the warrants materially misleading. Indeed, the government knew
 3   and should have advised the issuing magistrate that under the First Amendment special rules
 4   apply when the government seeks to hold a party accountable for third-party speech.
 5          Similarly, the affidavits allege that Lacey and his co-conspirators knowingly facilitated
 6   prostitution. (See Ex. B at ¶ II.2; Ex. E at ¶ III.2.) This assertion ignores the long line of cases
 7   requiring a heightened proof of scienter when the government seeks to hold a publisher liable
 8   for publishing the speech of a third party as well as cases indicating that a heightened proof
 9   of scienter is required for Travel Act violations. (See Defs.’ Mot. to Dismiss, Doc. 561 at 37-
10   42.) These omissions, too, are materially misleading.
11          Finally, the indictments are riddled with material misstatements as set forth in greater
12   detail in co-Defendant John Brunst’s forthcoming Motion to Dismiss Indictment for Grand
13   Jury Abuse or, in the Alternative, for Disclosure of Grand Jury Transcripts, incorporated
14   herein by reference.
15          Due to the government’s material misstatements and omissions in materials supporting
16   its request for the search warrants, Lacey is entitled to a Franks hearing. This hearing will
17   establish the veracity of the affidavits underlying the Home and Device Search Warrants and
18   show that the government’s material omissions would have undermined the magistrate’s
19   probable-cause finding. See United States v. Perkins, 583 F. App’x 796, 797 (9th Cir. 2014)
20   (vacating conviction and remanding for Franks hearing where affidavit to search home for
21   child pornography omitted information that Canadian officials had indicated that the images
22   “had no obvious sexual purpose” and failed to provide that magistrate with the images).
23                                           CONCLUSION
24          For all these reasons, this Court should: (1) suppress the evidence obtained from
25   execution of the Home and Device Search Warrants and any evidence derived from them;
26

27

28                                                   16
            Case 2:18-cr-00422-SMB Document 775 Filed 10/18/19 Page 17 of 17




 1   and, to the extent required, (2) hold a Franks hearing for Lacey to demonstrate that the Home
 2   and Device Warrants contain material misstatements and omissions in violation of the Fourth
 3   Amendment.
 4
            RESPECTFULLY SUBMITTED this 18th day of October, 2019,
 5

 6                                             /s/   Paul J. Cambria, Jr.
 7                                                   Paul J. Cambria, Jr.
                                                     Erin E. McCampbell
 8
                                                     LIPSITZ GREEN SCIME CAMBRIA LLP
 9                                                   Attorneys for Defendant Michael Lacey
10

11

12

13

14

15
     On October 18, 2019, a PDF version
16   of this document was filed with
17   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
18
     Of a Notice of Electronic Filing to the
19   Following CM/ECF registrants:
20
     Kevin Rapp, kevin.rapp@usdoj.gov
21   Reginald Jones, reginald.jones4@usdoj.gov
22   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
23
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
24   Patrick Reid, Patrick.Reid@usdoj.gov
25
     Andrew Stone, andrew.stone@usdoj.gov
     Amanda Wick, Amanda.Wick@usdoj.gov
26

27

28                                                     17
                         Case 2:18-cr-00422-SMB Document 775-1 Filed 10/18/19 Page 1 of 3
                             Case 2:18-mb-09126-ESW Document6 Filed 04/16118 Page 1 of

  AO 93 (Rev. 11/13)Search snd Seizure Warrant
                                                             A -
                                                             .




                         . .v.71            UNITED STATES DISTRICT COURT
                                                                          for the
       SEALMj                                                      District of Arizona

                   In the Matter of the Search of                           )
             (Briefly describe the properly to be searched                  )
              or identify the person by name and address)                           Case No.     \ % —()
                                                                                                       - k k ')...te 1-A
                                                                            )
        3300 E. Stella Lane, Paradise Valley, Arizona 85253                 )
                                                                            )
                                                                            )
                                                 SEARCH AND SEIZURE WARRANT
 To:       Any authorized law enforcement officer
       • An application by a federal law enforcement officer or an attorney for the government requests the seamh
 of the following person or property located in the                            District of                Arizona
(identO the person or describe the property to be marched and give its location):
      As described in Attachment A.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the p rson or property
 described above,and that such search will reveal(idento theperson or describe the property to be seized):
     As described in Attachment B.




           YOU ARE COMMANDED to execute this warrant on or before             014 - vtl-                (not t exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. 0at any time in the day or night because good cause has bee established.

         Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the pr arty taken to the
 person from whom, or from whose premises,the property was taken, or leave the copy and receipt at the place • here the
 property was taken.
         The officer executing this warrant,or an officer present during the execution ofthe warrant, must prcpa a an inventory
 as required by law and ropptly return this warrant and inventory to

     0 Pursuant to 18 U.S.C. § 3103a(b),I find that immediate notification may have an adverse result listed i 18 U.S.C.
  2705(except for delay of trial), and authorize the officer executing this warrant to delay notice to the person ho,or whose
 property, will be searched or seized (check the appropriate box)
      O for         days (not to exceed 30) 0 until, the facts justifying, the later s•ecifc date


 Date and time issued:
                                                                                                           Judge's signature

 City and state:            Phoenix, Arizona                                                   U.S. Magistrate Judge Eileen S. Willett
                                                                                                         Printed name and title
     Case 2:18-cr-00422-SMB Document 775-1 Filed 10/18/19 Page 2 of 3
       Case 2:18-mb-09126-ESW Document 6 Filed 04116/18 Page 2 of




                           Attachment A-1

                                    4.4"4
                                    • •   -




      3300 East Stella Lane, Paradise Valley, Arizona 85253




The residence of Michael Lacey.

The location to be searched is described as a multi structur
single family residence located in Paradise Valley, Arizona.
The address is 3300 East Stella Lane, Paradise Valley, Arizo a
85253.  The residence is located in a small gated community nd
has a gate across the driveway. The number 3300 is located
the mailbox located in front of the residence, near the road
The front of the residence is covered in desert foilage.
         Case 2:18-cr-00422-SMB Document 775-1 Filed 10/18/19 Page 3 of 3
            Case 2:18-mb-09126:ESW Document 6 Filed 04/16/18 Page 3 of




                                             Attachment 8
                                          items To Be Seized
For the time period of January 1,2010 through the present:
   1, Evidence of wealth, assets, and real estate obtained from the illicit activity to include; n i tes,
        correspondence, and news articles related to prostitution,sex trafficking and/or Backpage and .
        related entities.
    2. Documentation of any funds received from Backpage or other related companies and
        disposition of those funds.
   3. Records of assets held domestically and outside the United States,
   4. Records of International travel to include U.S. or Foreign Pasports.
   5. Records of domeitic travel expenditures to include travel tickets, hotel bills, copies of re eipts,
        credit card statements,comprising evidence of expenditures during the money launder' g
       scheme.
   6. Records and correspondence regarding assets, including insurance policies, loan docume ts,
        and personal financlarstatements.
   7. Records reflecting the acquisition or disposition of any residence, real property, vehicle, r other
       valuable asset.
   8. Documents reflecting tangible personal expenditures and personal investments, real estate
       transactions, and property purchases.
   9. Safe deposit box keys,storage locker keys and documents Indicating the rental or owner hip of.
      'such units.
   10; United States or Foreign currency over $5,000 USD.
   11. Documents containing Identification or association with any trusts, trust agreements, ba k
       accounts,deeds,or any documents associated with trusts, trustee information,transfer •f
       trusts, or any assets associated with trusts(including transfer of those assets) and email
       correspondence.
   12. Any property or proceed resulting from money laundering or international money launde ring
       scheme to include computers, currencies, coins, precious metals, artwork,jewelry, home
       furnishings and vehicles.
   13. Documents containing identification or association with the acquisition or disposition of
       cryptocurrencies (digital currencies), to include currency exchange Information, digital w•Ilet
       information (access codes), private address Information (private key information), and di ital
       currency statement or account ledgers. Digital currency is generally stored in digital "wal ets,"
       which essentially store the access codes that allows individuals to conduct digital currency
       transactions. To access digital currency, an individual must use a public address(or Ipubil key")
       and a private address(or "private key"). The public address can be analogized to a bank account
       number, while the private key is like a password used to access an online account.
Electronic Data
The above described records may be stored on magnetic or electronic media including hard drive,
portable devices such as thumb drives or any other media capable of storing information in a form
readable by a computer, These records may also be stored on removable media digitally archived on
external hard drives, CDs, DVDs,digital tape, and other forms of backup media.
        Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 1 of 11




           AFFIDAVIT IN SUPPORT OF SEARCH AND SEIZURE WARRANT


I, Amy L. Fryberger,being duly sworn, hereby depose and state as follows:
  I.    Training and Experience
           1. I am currently assigned to the Federal Bureau of Investigation's(FBI)Phoenix,
Arizona Field Office. 1 have been employed by the FBI as a Special Agent for ten years. As part
of my responsibilities, I am charged with investigating violations ofstatutes applying to human
trafficking. Prior to working human trafficking cases, I was assigned to work national security,
gang, and drug investigations. During the course of my career as a Special Agent with the FBI, I
have participated in the execution of numerous search warrants, seizure warrants, and arrests of
individuals for violation offederal law.
           2. I am familiar with the facts and circumstances described herein. This affidavit is
based upon my personal involvement in this investigation, my training and experience, and
information obtained from various law enforcement personnel and witnesses, including
information that has been reported to me either directly or indirectly, but does not purport to set
forth my complete knowledge or understanding ofthe facts related to this investigation. Unless
specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in• part only.
  II.   The Federal Indictment
            1.   On March 28, 2018,a Federal Grand Jury in Arizona returned a 93 count
 indictment charging Michael Lacey("LACEY"),James Larkin("LARKIN"),Scott Spear
("SPEAR"), and other current and former employees and principals of Backpage.com with
violations ofTitle 18, United States Code,Section 371 (Conspiracy); Title 18, United States
Code, Sections 1952(a)(3)(A)(Travel Act — Facilitating Prostitution); and Title 18 U.S.C. §§
 1956 and 1957, Concealment, International and Transactional Money Laundering and
 Conspiracy to Commit Money Laundering. A copy ofthe indictment is attached as Exhibit A.
            2. The indictment alleges that LACEY,LARKIN,SPEAR and others conspired to
 use the internet to commit violations ofthe Travel Act, specifically, that they knowingly
 facilitated the commission of prostitution related offenses that are in violation of state or local
 laws thought the internet by operating Backpage.com. The next 50 counts allege individual
 violations ofthe Travel Act. Each count relates to a specific advertisement that was posted on
          Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 2 of 11




  Backpage where LACEY,LARKIN,SPEAR,and others are alleged to have knowingly
  attempted to facilitate prostitution crimes by permitting the ads to be posted and/or by
  affirmatively editing the ads. The remaining counts in the indictment allege several types of
  money laundering as well as a conspiracy to commit money laundering. Since its creation in
  2004, Backpage has earned approximately $500 million in prostitution-related revenue and it is
  alleged that LACEY,LARKIN,SPEAR,and others took various steps to launder the money,
  including routing the proceeds of Backpage's business account through seemingly-unrelated
  entities, wiring money into and out of foreign bank accounts, and converting proceeds into and
  out of bitcoin and other forms of cryptocurrency.
 III.    Purpose of Application for Seizure Warrant
          1.     This affidavit is made in support ofan application for a search warrant based on
  probable cause to search the following locations for records and materials that are relevant to the
  above mentioned crimes and for proceeds ofthe above referenced crimes.
                       i.    Subject Location 1: A residence owned by LACEY,located at 3300
                             East Stella Lane,Paradise Valley, Arizona 85253 (further described in
                             Attachment A-1);
                       ii.   Subject Location 2: A residence owned by Creek Hideaway LLC,
                             located at 10647 North State Route 89A,Sedona, Arizona (further
                             described in Attachment A-2);
                      iii.   Subject Location 3: A residence owned by LARKIN,located at 5555
                             North Casa Blanca Drive, Paradise Valley, Arizona 85253 (further
                             described in Attachment A-3);
                      iv.    Subject Location 4: A safe deposit box utilized by SPEAR,located at
                             Gainey Ranch Branch(Br 05)/NBA (Phoenix Metro Market-NE),
                             7375 East Doubletree Ranch Road,Scottsdale, Arizona 85258(further
                             described in Attachment A-4).
IV.       Facts in Support ofProbable Cause
          1.     A federal grand jury found LACEY,LARKIN, SPEAR,and others were involved
   in a conspiracy to commit several different forms of money laundering. From my training and
   experience,I know that individuals who engage in money laundering try to conceal their assets by
   maintaining multiple bank accounts, domestically and overseas, as well as in assets such as
       Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 3 of 11




cryptocurrency that are not as readily discoverable by law enforcement officers. From my
involvement in this investigation,I am aware ofthe following:
                   a. International Travel and Banking Transactions
             i.       On November 7, 2016, LACEY met with two bank employees, Lin
Howard and Abran Villegas of Arizona Bank & Trust, in Phoenix, Arizona. Both employees
were subsequently interviewed by law enforcement agents concerning their November 7th
meeting with LACEY.
             ii.      Howard stated LACEY asked her how assets get seized and how asserts
can be protected from seizure. LACEY informed Howard that he had just been released from
jail in California and that one of his attorneys had put their house up for his [LACEY's] bond.
Howard did not provide LACEY with any advice, in fact, she was shocked that LACEY would
ask her such a question. LACEY proceeded to tell Howard that his attorney told him[LACEY]
about the Cook Islands and places around the world such as Nevis, were good places to protect
his assets. LACEY told Howard that he was not looking to avoid paying taxes; he was trying to
put a percentage ofhis assets offshore to protect them from government seizure. After the
meeting with LACEY,Howard started doing research on LACEY,his transactions, and also
reached out to Arizona Bank & Trust's Anti-Money Laundering Group. Based on this, Howard
learned that LACEY was not following the bank's procedures for wire transfers and the wires
being transferred in and out of LACEY's accounts appeared to be money laundering. Howard
also told the interviewing agents that she has worked in banking in Arizona for the past 10-11
years and prior to her conversation with LACEY,she has never had a conversation with anyone
about moving their money offshore. Howard said she was in disbelief that LACEY attempted to
seek her advice in moving money offshore or ask the bank's opinion on moving assets.

            iii.       Villegas recalled LACEY asking him and Howard for recommendations
as to where he could put his money to protect it from being seized. Villegas did not remember
where specifically LACEY said he was going to take his money,but reiterated that LACEY was
asking for recommendations for someone to help him shield his assets. Similar to Howard,
Villegas did not provide LACEY with any recommendations. LACEY informed Villegas that
his [LACEY] attorney is the trustee on LACEY's accounts and the attorney told LACEY about
ways to shield his money and accounts. Villegas said LACEY mentioned that he sold Village
Voice Media and Backpage and told Villegas that he was living off the proceeds ofthose sales.
       Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 4 of 11




Villegas said that, in addition to the conversation about hiding his assets, LACEY talked to
Villegas about his accounts and asked him to perform some wire transfers. When asked about a
$12 million wire transfer [note: this should be $16.5 million wire transfer] that was wired out of
LACEY's account in December 2016, Villegas said he was on vacation at the time ofthe wire
transfer and said the wire was a "surprise" to him. Villegas said Arizona Bank & Trust later
decided to sever its relationship with LACEY. Villegas said LACEY called Villegas and asked
him why he was being pressured by the bank to close LACEY's accounts. LACEY further told
Villegas that he had not yet been convicted and that he was being treated as if he was "guilty
until proven innocent." LACEY also said that the money in his account was from legitimate cash
flow. Villegas said he explained to LACEY that he was not being pressured and that Arizona
Bank & Trust's reputation was at risk. Villegas said he has been in banking since 1999 and has
never had anyone ask him how to hide assets or move money offshore.

            iv.        On December 29, 2016,five wire transfers of$3.3 million USD each (i.e.,
a total of$16.5 million USD)were sent from LACEY's trust/bank accounts at Arizona Bank &
Trust(also known as Dubuque Bank and Trust), to a different American bank account. The
recipient account, Johnson Bank in Arizona, is a trust account held by Becker & House,PLLC.
One day later, on December 30,2016, the attorney submitted a request to transfer the entire
$16.5 million to an account at K&H Bank in Budapest, Hungary held by an entity called Primus
Trust Co. The request was approved and the $16.5 million wire transfer to K&H Bank in
Hungary occurred on January 3, 2017.

               v.      On May 15, 2017,SPEAR opened a safe deposit box at National Bank of
Arizona. On April 3, 2018,a bank employee stated that SPEAR opened the safe deposit box at
approximately the same time as $750,000 in cashier's checks were purchased. The cashier's
checks were paid for by a National Bank ofArizona account belonging to SPEAR. The same
employee stated that there is a possibility that the cashier's checks could be located in the safe
deposit box.

               vi.     As discussed in the indictment, Backpage and its principals have utilized
crypto currency as a means to facilitate prostitution and money laundering. For example,
between September 4, 2015,and November 23, 2015,Backpage customers bought about one
million "adult" ads with bitcoin, which Backpage then sold to a third-party for approximately
       Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 5 of 11




$8.6 million. These funds were sent from international bank accounts into Backpage-controlled
domestic accounts. Some of the funds were then sent to Backpage principals such as LACEY
and LARKIN.

           vii.       The investigation has also revealed other evidence that LARKIN and other
Backpage principals have utilized bitcoin and other crypto currency in furtherance of money
laundetting efforts. Members of the investigative team have reviewed record of the following
accounts: Branch Banking & Trust account number ending in -2008, belonging to Website
Technologies(which, as discussed in the indictment, is a Backpage-related entity), held in
Arizona("BBT Account"); Arizona Bank & Trust account number ending in -6211 belonging to
Cereus Properties(which, as discussed in the indictment, is another Backpage-related entity),
held in Arizona("AZBT Account"); and Charles Schwab account number ending in -4693 in the
name of LARKIN ("Schwab Account"). Additionally, investigators have reviewed GoCoin
transactions related to certain ads posted on Backpage, specifically including ads that related to
victims A.C., S.F., T.S., S.L., K.O., and R.W,several of whom were minors when they were
trafficked. Finally, investigators have reviewed emails associated with the email addresses used
to post some ofthe ads promoting the trafficking of A.C., S.F., T.S., S.L., K.O., and R.W. From
this review, investigators have observed the following:

                              1. On September 6, 2015, a bitcoin account associated with the
                                 owner ofthe email address who trafficked A.C, and S.F. paid
                                 Backpage about $4 worth of bitcoin in order to post an ad
                                 promoting the trafficking ofthose victims in Palm Springs,
                                 California.

                             2. On September 15, 2015, an email from the same email address
                                 owner indicated a payment to Backpage of about $8 worth of
                                 bitcoin in order to "Fund Account" for
                                 palmsprings,backpage.com. Based on information learned
                                 through this investigation, it is believed that to "Fund Account"
                                  means that the email address owner provided bitcoin to
                                  Backpage as payment for credit to be used at a later time to pay
                                 for Backpage ads.
Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 6 of 11




                3. On October 6, 2015,the same email address owner paid
                   Backpage about $1 worth ofbitcoin to "Fund Account" on
                   palmsprings.backpage.com.

                4. On October 30,2015,.a bitcoin account associated with the
                   owner ofthe email address who trafficked T.S., S.L., K.O., and
                   R.W. paid Backpage about $1 worth of bitcoin in order to post
                   an ad promoting the trafficking ofthose victims in Columbus,
                   Ohio.
                5. On November 2, 2015, this same email address owner paid
                   Backpage about $1 worth of bitcoin to "Move Ad to Top of
                   Listings" in the Columbus, Ohio Backpage ads.
                6. On November 21, 2015,this same email address owner paid
                   Backpage about $1 worth of bitcoin to Backpage for credit for
                   that email owner's Backpage ad account.
                7. Between September 4, 2015, and November 23, 2015,
                   Backpage customers bought about one million "adult" ads from
                   Backpage with bitcoin; which Backpage then sold to GoCoin
                   for approximately $8.6 million. Included among the bitcoin
                   sold to GoCoin during this period were the six payments the
                   pimps made to Backpage to purchase ads to promote child
                    prostitution.
                8. Between December 14, 2015, and December 29, 2015, a
                    GoCoin account held in Slovakia wircd over $1.25 million to
                   the BBT Account in the United States. Based on a review of
                    GoCoin's financial records and GoCoin's pattern ofpayments
                   to Backpage for bitcoin sales, it is believed that this $1.25
                    million represented GoCoin's partial payment to Backpage for
                    the bitcoin Backpage sold to GoCoin during the period of
                    September 4,2015,through November 23,2015.
                9. On December 31,2015, the BBT Account wired $811,424 to
                    the AZBT Account.
       Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 7 of 11




                              10. On January 11,2016,the AZBT Account wired approximately
                                  $1.3 million to LARKIN's Schwab Account.
                              1 1. From LARICIN's Schwab Account,over the period of March
                                  2016 through January 2017,almost $1,100,000 was sent to pay
                                  for services and for a property LARKIN owns in France.
                              12. These transactions show that LARKIN has benefited from
                                  millions ofdollars ofrevenue derived from illicit prostitution
                                  ads. Additionally, these transactions show that LARKIN has
                                  moved funds between accounts before eventually sending these
                                  funds to pay for properties he holds abroad. This layering
                                  suggests that LARKIN strategically moves funds to evade
                                  seizure by law enforcement. The complexity ofthe transactions
                                  also suggests that LARKIN is actively engaged in concealment
                                  of illicit funds.
           viii.       Based on my review of records in this investigation and my discussions
with other law enforcement personnel in this investigation, I also know that the Backpage
Operators have also used various other financial vehicles to conducting their money laundering
to include: wire transfers, checks, direct deposits, cash, and gift cards.

            ix.        Both LACEY and LARKIN engage in international travel. The
investigation shows LACEY recently traveled to Mexico. When LACEY returned to Phoenix,
Arizona from Mexico on February 28,2018, he was in possession of$3,000.00 in U.S. Currency.
LACEY is scheduled to depart Phoenix, Arizona on April 9,2018,for a three week trip to Spain
and Portugal.

             x.         LARKIN purchased an apartment home in Paris, France in 2016 and has
spent approximately $100,000 remodeling the apartment. LARKIN holds bank account in
Australia, France,and Switzerland. From February 16, 2018 -- February 24, 2018,LARKIN
traveled from San Francisco, California to Paris, France. LARICIN also departed San Francisco,
California on March 30,2018, for Dublin, Ireland. He is expected to return to Phoenix, Arizona
on April 6, 2018.
       Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 8 of 11




            xi.            Both LACEY and LARKIN own properties domestically as well. These
properties were acquired after 2010 in Arizona, California, and Illinois. They are valued at over
$25,000,000.

       a.                  Probable Cause for each Subject Location
               i.          The property located at 3300 East Stella Lane,Paradise Valley, Arizona
85253 was purchased by LACEY on November 18, 2005. A loan secured by the property was
obtained by LACEY on June 23, 2010 and a house was built in 2011. A utility check was
conducted on March 29,2018, and records reveal the utilities are being paid by LACEY.
LACEY was seen by surveillance units turning into this residence on March 29, 2018. On April
3,2018, LACEY's wife was observed leaving the home and their cars were observed parked on
the property as well. A search ofthe Arizona Department of Motor Vehicles database on March
27, 2018, revealed Arizona Driver's License Number D01375492 was issued to Michael Gerard
LACEY at 3300 E. Stella Lane, Paradise Valley, Arizona 85253 was issued on January 22, 2017.
Additionally, the following vehicles are registered to LACEY at 3300 E. Stella Lane,Paradise
Valley, Arizona 85253:(1)a 2014 Jaguar, VIN SAJWA4HA1EMB52384,Arizona License Plate
number BKA4866 and(2) a 2010 Dodge, VIN 1D7RV1CT2AS158579, Arizona License Plate
number CA35324.

                  ii.      The property located at 10647 North State Route 89A, Sedona, Arizona
86336 was purchased by LACEY on September 5,2013. The property is located on over an acre
ofland with a house located on the property overlooking a creek, typical of a Scdona, Arizona
vacation property. A special warranty deed was filed by LACEY on March 29,2017, where
LACEY granted the property to Creek Hideway LLC,a Delaware limited liability company for
$0. The address associated with Creek Hideway LLC is 3300 East Stella Lane, Paradise Valley,
Arizona. A utility check was conducted on March 29,2018,that revealed utilities are currently
being paid by Michael LACEY. Per open source internet searches, the property is not currently
for rent or sale.

                    iii.   The property located at 5555 North Casa Blanca Drive, Paradise Valley,
Arizona 85253 was purchased by LARKIN on October 21,2005. The property was conveyed to
the Ocotillo Family Trust, in care of James and Margaret LARKIN,Trustees, on March 12,
2015. LARKIN deeded the property to Margaret LARKIN on March 9,2017, as sole and
       Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 9 of 11




separate property. A search ofthe Arizona Department of Motor Vehicles database on March
27, 2018, revealed that on May 16, 2016, James Anthony LARKIN was issued Arizona Driver's
License Number D05996617,listing his address as 5555 North Casa Blanca Drive, Paradise
Valley, Arizona 85253. Additionally, the following vehicles are registered to James and
Margaret LARKIN at 5555 North Casa Blanca Drive,Paradise Drive, Arizona 85253:(1)a 2014
Porshe, VIN WPOAB2A92ES121390, Arizona License Plate number BA6385,(2)a 1972 BMW,
VIN 2240110, Arizona License Plate number BKM5166,(3) a 2016 Mercedes, VIN
4.1GDF7EE5GA675517, Arizona License Plate number BA6381, and(4) a 2016 BMW,YIN
WBXHT3C30G5F65711,Arizona License Plate number BVS4831. A utility check was
conducted on March 27, 2018 that revealed the utilities were paid in March 2018 by LARKIN.

       4,     Safe deposit box number ending in -7224 located at National Bank of Arizona,
7275 East Doubletree Ranch Road, Scottsdale, Arizona 85258 is held in the name of Scott and
Elona SPEAR. On or about May 15, 2017, the safe deposit box was opened by SPEAR using
$98 offunds from a Branch Banking & Trust account number ending in - 2008. This bank
account belongs to Website Technologies, a Backpage-related entity that is held in Arizona.
From 2015 — 2016, bank accounts belonging to Website Technologies received wire transfers
from foreign accounts totaling over $100 million dollars. Wire transfers and checks drawn off of
these bank accounts were used to facilitate and promote prostitution and also funneled money
into other accounts directly benefiting LACEY,LARKIN,and SPEAR. This safe deposit has
only been accessed by SPEAR and was last accessed on December 8,2017.

       5.      I know from my training and experience that individuals will keep documents
relating to their own illegal profits from fraudulent schemes and the laundering ofthose profits in
their homes. This is because the documents concern their own personal finances and assets as
opposed to the finances of the business and they wish to keep documents relating to such private
matters in a place to which other individuals have limited access.

       6.      1 know from my training and experience that individuals who gain proceeds from
illegal activities will need to launder those proceeds in order to conceal the source oftheir funds
and often do so by purchasing assets in other individuals' names or depositing them in bank
accounts in the names of other individuals, and transferring assets into the names of other
        Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 10 of 11




 individuals. Individuals who want to hide illicitly gained proceeds will also use cash to eliminate
 a paper trail.

         7.       I know from my training and experience that individuals who keep large amounts
 ofcurrency at their residence,in a safety deposit box, or on their person take extra measures to
 secure and protect that currency. Given that the main source of income for LACEY,LARKIN
 and SPEAR,since at least 2008, has been from Backpage proceeds, and because a majority of
 those proceeds are traceable to prostitution and sex trafficking ads, I believe that the safe deposit
 box will contain valuables, cash and/or other monetary instruments.

        8.        Computer hardware,software, documentation, passwords,and data security
 devices may be important to a criminal investigation in two distinct important respects:(1)the
 objects themselves may be instrumentalities, fruits, or evidence ofcrime(s), and/or(2)the
 objects may have been used to collect and store information about crimes in the form of
 electronic data. Rule 41 of the Federal Rules of Criminal Procedure permits the government to
 search and seize computer hardware, software, documentation, passwords, and data security
 devices which are(1)instrumentalities, fruits, or evidence of crime; or(2)storage devices for
 information about a crime.

V.       Search Methodology to be Employed


                  1. It would be extremely difficult, if not impossible to
 conduct a thorough on-site review of all ofthe potential evidence in this case. Given these
 constraints, the search methodology to be employed is as follows:
                  2. All computers, computer hardware and any form of
 electronic storage that could contain evidence described in this warrant will be seized for an off-

 site search for evidence/assets as described in the attachments of this warrant. It is anticipated
 that mirror copies or images ofsuch evidence will be made if the failure to do so could otherwise
 potentially alter the original evidence.
                  3. Consistent with the information provided within
            Case 2:18-cr-00422-SMB Document 775-2 Filed 10/18/19 Page 11 of 11




  this affidavit, contextual information necessary to understand the evidence and to establish
  admissibility ofthe evidence in subsequent legal proceedings will also be sought by investigative

  agents.

                  4. Additional techniques to be employed in analyzing

  the seized items will include(1)surveying various file directories and the individual files they

  contain,(2)opening files to determine their contents,(3)scanning storage areas,(4)performing

  key word searches through all electronic storage areas to determine whether occurrences of

  language contained in such storage areas exist that are likely to appear in the evidence described

  in this affidavit and attachments, and(5)performing any other data analysis techniques that may

  be necessary to locate and retrieve the evidence/assets described in this affidavit and it

  attachments.


VI.         Conclusion
             1.     Based on the facts and circumstances stated above, there is probable cause to

  believe that items ofevidence as well as assets derived from illicit activity are located in the

      aforementioned locations.




                                               Amy L. Fryberger
                                               FBI Special Agent




      Subsep:bed to and sworn to me
           ` day of April, 2018
      this '
           ‘
           )
           ,




      Honorable Eileen S. Willett
      United States Magistrate Judge
                     Case 2:18-cr-00422-SMB Document 775-3 Filed 10/18/19 Page 1 of 6
                         Case 2:18-mb-09126-ESW Document 6 Filed 04/16/18 Page 4 of

AC)93 (Rev. 11/13)Search and Seizure Warrant(Pap 2)

                                                                        - Return
Case No.:                       Date and time warrant executed:                        'Copy of warrant and inventory left with:
        19,-q/2.6    M13      ,       ripii i 47, lott I:00db-,                                    '5. tt .6.4,-.1.:,,-
Inventory made in the presence of:
                                                      4,4
Inventory of the property taken and name of any person(s)seized:




                               0  "coo      Sec       4,4-4:ka-oci-   FD- c9-I rec,,,,-I 43,- erneet-1-7 ,-0"J--(
                                                                                   )
                                      33
                                       (3‘.       E.
                                                   . 34c.IL (....AC            Pc.-     < kic..(Ie 7 , A
                                                                                       kw
                                                                           i




                                                                      Certification


       I declare under penalty ofperjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      411°12. t
                                                                                       4"
                                                                                        -1 Executing officer's signature

                                                                                        /401.4 I . rri..?,r5er      Spe c.:r.( /1a .... 4
                                                                                                  Printed name and title
             Case 2:18-cr-00422-SMB Document 775-3 Filed 10/18/19 Page 2 of 6

                Case 2:18-mb-09126-ESW Document 6 Filed 04/16/18 Page 5 of 9
FA-597(Rev 041-94)                                                                                             P age 1 of 5

                            UNITED STATE DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION
                                    Receiptfor Property    Recelved/Retumed/Released/Seized

File #:50A-PX-
9247052

On(date)      4/6/2018                                                                        item(s) listed below were:
                                                                                              ❑ Received From
                                                                                              ❑ Received To
                                                                                              ❑ Released To
                                                                                              :► i Seized


(Name)
(Street Address)
(City)


Description of Item(s):
Patek Philippe watch with brown wristband
(2) SF Fire Credit Union receipts
(1) First Federal Savings & Loan debit card and (1) Arizona Bank & Trust NOT TAKEN
(1) 2018 Planner
 Patek Philippe watch with black wristband
 US Passport for Michael Gerard Lacey
 (3) $100 bills, (20) $20 bills, (10) $10 bills, (6) $5 bills, and (7) $1bills
 (73) $100 bills, (38) $50 bills, (5) $20 bills
 US Passport No. 444834436 Michael Gerard Lacey
 Microsoft Surface laptop serial no. 038796271653 with cord
 Dell All In One computer S/N C2KR922 with power cord
 Banco de Mexico pesos
 Cuban currency (1) $50 bill, (12) $20 bill, (13) $10 bill, (12) $5 bill, (7) $3 bill, (7) $1bill, (7) coins
 $280 Canadian Dollars
 Orange Nikon coolpix camera S/N 31004776 Model W300 with battery and SD card
 Suspected Marijuana
 (2) Vehicle titles 2014 Jaguar and 2010 Dodge
 Receipts for rugs and art work
 Orange Nikon Coolpix S/N 31001848 with SD card and battery
             Case 2:18-cr-00422-SMB Document 775-3 Filed 10/18/19 Page 3 of 6

                Case 2:18-mb-09126-ESW Document 6 Filed 04/16/18 Page 6 of
FD-597(Rev 8-1194)                                                                          age 2 of 5

                              UNITED STATE DEPARTMENT OF JUSTICE
                               FEDERAL BUREAU OF INVESTIGATION
                                 Receipt for Property   Received/Returned/Released/Seized

File #:50A-PX-
9247052
Apple !pad A1673 S/N DMPRK97XHMK
Apple Macbook Pro S/N CO2HJO1DV7M with power cord
(7)bracelets yellow color
(8)watches
(16) rings and (1)ring box
Coin inside envelope
(4)necklaces and (1) bracelet,(1)jewelry box,(1)necklace holder
(5)sets ofearrings(1) bag of earring backs(1)stone white in color
Jewelry receipts
Indian and Horse artwork
Standing Indian painting
(3)rings
(2)rings
(2)necklaces
(2)sets of earrings
(1)watch
Cement statue
Te mando de besos de agua artwork
 Indian with feather painting
Fighting Buffalo painting
 HP All In One computer with power cord SN 4CS413096G
(15) photos in one frame of Grand Canyon
statue
Statue with fish
 Backpage document
Apple kr= S/N W80401KTDB7 with cord
 Receipt for Larsen gallery
 Receipt for medium wedding band
              Case 2:18-cr-00422-SMB Document 775-3 Filed 10/18/19 Page 4 of 6
                 Case 2:18-mb-09126-ESW Document 6 Filed 04/16/18 Page 7 of
 FD-597(Rev 841-94)                                                                        age 3of5

                           UNITED STATE DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION
                                 Receiptfor Property   Received/Returned/Released/Seized

 File If: 50A-PX-
 9247052
 Larkin documents Attorney/Client
 Photograph appraisal and notes related to California arrest
 Aerial photo
 Wool rug kohinoor brown in color
 Wool runner
Apple Macbook Pro SN CO2SYAZBGTFM with power cord
 Man with Dog painting
Sex trafficking research articles and emails and receipts for artwork
 Notepad with handwritten notes and ATTORNEY CLIENT PRIVILEGE labeled document inserted
Picture with lady covered in leather
 Man and lady dancing photo
Photo of blurred soldier
Photo of man hanging from tree
Photo ofclown on rotierskates
Photo of Nixon and Kruzchev
Photo of lady and baby laying on bed
Photo ofJackie Kennedy
Black and white photo oftwo people dancing
(9)black and white etchings in one frame
Painting of mountain
Bird statue
statue oftwo rocks on a platform
Statue of Barry Goldwater
statue of bird
Brown sculpture clay pieces
Sculpture of six figures handing from sticks
White statue of Native American man standing on platform
White clay sculpture
              Case 2:18-cr-00422-SMB Document 775-3 Filed 10/18/19 Page 5 of 6
                  Case 2:18-mb-09126-ESW Document 6 Piled 04116/18 Page 8 of
FD-697(Rev 6.11-94)                                                                          age 4of 5

                            UNITED STATE DEPARTMENT OF JUSTICE
                             FEDERAL BUREAU OF INVESTIGATION
                                  Receipt for Property   Received/Returned/Released/Seized

File #:50A-PX-
9247052
Brown clock
(3)figures of people laying down
Large picture of lights coming out of ice
Cement statue with three squares
statue of white ship
Picture of person standing In front of a group of people
statue of brown ship
Statue of man coming out of a stack ofshoes
Picture of green hills
(2)rings yellow in color
NOT TAKEN
Picture of two birds on powerlines and two dogs on ground
Picture of birds flying above grass
Picture of water and sand
Photo of skulls
Picture of angel statue on building
Photo offramed art
Wood framed picture with blue squares on picture
Gray framed picture of canyon
Picture of field with billboard
Picture of desert landscape with light pole
Picture ofsnake on couch
Black framed photo ofskeleton with mustache
Picture of blurred woman
Picture of blurred man
Black framed photo of 5 blurred cowboys
Yellow framed picture of man with leaves in front of truck
Picture of landscape in yellow in color frame
            Case 2:18-cr-00422-SMB Document 775-3 Filed 10/18/19 Page 6 of 6

                Case 2:18-mb-09126-ESW Document 6 Filed 04116/18 Page 9 of
FD-697(Rey 84144)                                                                          age 5 of 5

                          UNITED STATE DEPARTMENT OF JUSTICE
                           FEDERAL BUREAU OF INVESTIGATION
                                 Receiptfor Property   Recelved1ReturnediReleasedISeized

File #:50A-PX-
9247052
Black framed painted landscape photo
Photo of people playing Instruments in the street
Black and white photo of alley way with a store on the right
NOT TAKEN
Colored canvas of city with San Carlos sign
Photo of Mexican mariachi record
Picture of Herb Alperts Tijuana record
NOT TAKEN
Statue of man's face
Black framed Frank Arnold black and white face
Statue oftwo birds
Colored face picture by Frank Arnold
Documents
Miscellaneous documents



 Received By                                                   Received From


  (signature)                                                     (signature)
                 Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 1 of 13




AO 93 (Rem 12109)Search and Seizure Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                                 District of Arizona

                   In the Matter ofthe Search of
             (Briefly describe the property to be searched
              or identity the person by name and address)                   ) Case No.         (011)-5 itiv\-(                   •
 The electronic devices of Michael Lacey and James                          )
            Larkin seized on April 6, 2018


                                            SEARCH AND SEIZURE WARRANT                                 '
To:       Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                           District of            Arizona
(identify the person or describe the property to be searched and give its location):

As described in Attachments Al and A2.
          The person or property to be searched, described above, is believed to conceal (identiA the person or describe the
property to be seized):

 As set forth in Attachment B.

        I fend that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before                                       ALt
                                                                                                       (not to exceed 14 days)
      16 in the daytime 6:00 a.m.to 10 p.m.                  0 at any time in the day or night as I find reasonable cause has been
                                                               established.

        Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property
taken to the person from whom,or from whose premises,the property was taken, or leave the copy and receipt at the
place where the property was taken.
       The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an
inventory as t`equ Ya bylaw and promptly return this warrant and inventory to United States Magistrate Judge

                                (name)
                                               t

    0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705(except for delay
oftrial), and authorize the officer executing this warrant to delay notice. o the person who,or whose property, will be
searched or seized (check the appropriate box) 0 for _     _     days (not to exceed 30).
                                               0 until, the facts justifying,the later specific date of

Date and time issued:


City and state:       Phoenix, Arizona                                                   U.S. lyiNistrate Judge John Z. Boyle
                                                                                                 Printed name and title
            Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 2 of 13




AO 93 (Rev. 12/09)Search and Seizure Warrant(Page 2)

                                                             Return
Case No.:                            Date and time warrant executed:      Copy ofwarrant and inventory left with:

Inventory made in the presence of:

Inventory ofthe property taken and name ofany person(s)seized:




                                                          Certification


      1declare under penalty ofperjury that this inventory is correct and was returned along with the original
                                                                                                                    1
warrant to the designatedjudge.



Date:                                                                            .. .
                                                                                Executing officer's signature


                                                                                   Printed name and title
        Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 3 of 13




                                       Attachment Al
                       Devices Seized from Property of Michael Lacev
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix, Arizona 85024, which were seized from 3300 East Stella
Lane,Paradise Valley, Arizona on April 6, 2018.
   1.   Microsoft Surface Laptop,Serial: 038796281653
   2.   Dell All in One Computer, Serial: C2KR922
   3.   Orange Nikon Coolpix,Serial: 31001848
   4.   HP All in One Computer, Serial: 4CS413096G
   5.   One(1)DVD disk containing image set and examination report for Apple iPhone
        356698088226734 imaged onsite.


The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix, Arizona 85024, which were seized from 10647 North
State Route 89A,Sedona, Arizona on April 6,2018.
   1. HP Laptop, Serial: 5CD75064KN
   2. HP Pavilion 20 All In One PC,Model: 20-b014, Serial: 3CR323056M
    Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 4 of 13




                                       Attachment A2
                       Devices Seized from Residence ofJames Larkin
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7t h Street, Phoenix, Arizona 85024, which were seized from 5555 North
Casa Blanca Drive,Paradise Valley, Arizona on April 6,2018.
   1. (3)DVDs
   2. Mac Laptop, Serial: W80087M98PW
   3. Apple Computer Monitor, Serial: CO2550LEFIGC
   4. Apple Laptop Model: A1398, Serial: CO2J93XLDKQ4
   5. Black My Passport Ultra hard drive, Serial: WXT1EA5AAZjT
   6. Seagate hard drive, Serial: NAOQBG56
   7. White Apple Time Capsule, Serial: 6F9450KKACD
   8. Apple Laptop, Serial: CIMR82XDG942
   9. Silver iPad Mini
                              Devices Seized from James Larkin

The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix,Arizona 85024,which were seized from James Larkin in
Phoenix, Arizona,on April 6,2018.


   1. Apple laptop, Model: A1466,Serial: CIMTDOB1H569
   2. iPhone cellular phone-Model: A1784,FCC ID: BCG E3092A
   Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 5 of 13




                                       Attachment B
                                    Items To Be Seized
1. All information that constitutes fruits, evidence and instrumentalities of1;iolations of 18
   United States Code Section 371 (Conspiracy), 1952(Travel Act), and/or 1956 and 1957
  (Money Laundering)spanning the period ofthe indicted conspiracies to commit any
   these offenses from 2004-2018.
       a. Correspondence with, James Larkin, John "Jed" Brunst,Scott Spear, Carl Ferrer,
           Daniel Hyer, Andrew Padilla, Joye Vaught,or other parties(or other files and
           data)regarding:
                 i. Backpage.com,related companies and websites(including partner sites),
                     their control, finances and operations.
                ii. The sale of Backpage.com and related entities along with payments made
                     and monitoring ofBackpage.com and related entities done after that sale.
              iii. Methods ofreceiving payment from customers(including Bitcoin, other
                   - cryptocurrencies and store gift cards), applications for merchant accounts,
                     bank accounts, Visa, MasterCard, American Express or other financial
                     institutions, both domestic and overseas.
               iv. Marketing strategies, aggregation(also called the Dallas Plan), affiliate
                     programs, and/or the investigation by the U.S. Senate Permanent
                     Subcommittee on Investigations.
                v. Moderation ofBackpage.com ads, escorts, adult services, prostitution, and
                     child sex trafficking.
               vi. Training and compensation ofemployees, officers and affiliates, both
                     domestic and overseas.
              vii. The Erotic.Review(TER)and similar escort review sites and forums.
       b. Bank statements and financial records for Michael Lacey,James Larkin and/or
           their family members,and various related trust accounts or for Backpage.com or
           related business entities, including holding companies covering a period from
           2012 through 2018.
       c. Records ofpurchase and ownership of assets, including receipts, invoices, escrow
          files, loan or financing applications and documents,records ofexpenses or taxes
           paid,photographs and correspondence.
       d. Records ofbanking transactions from 2012 through April 2018.

2. For any computer or storage medium whose search or seizure is otherwise authorized by
   this warrant and any computer or storage medium that contains or in which is stored
   records or information that is otherwise called for by this warrant(hereinafter,
   "COMPUTER"):
   a. evidence of who used,owned,or controlled the COMPUTER at the time the things
       described in this warrant were created, edited, or deleted,such as logs,registry
       entries, configuration files, saved usernaraes and passwOrds, documents, browsing
Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 6 of 13




       history, user profiles, email,email contacts,"chat," instant messaging logs,
       photographs,and correspondence;
   b. evidence ofsoftware that would allow others to control the COMPUTER,such as
       viruses, Trojan horses, and other forms of malicious software, as well as evidence of
       the presence or absence ofsecurity software designed to detect malicious software;
   c. evidence ofthe lack ofsuch malicious software;
   d. evidence indicating how and when the COMPUTER was accessed or used to
       determine the chronological context ofcomputer access,use, and events relating to
       crime under investigation and to the computer user;
   e. evidence indicating the computer user's state of mind as it relates to the crime under
       investigation;
   f. evidence ofthe attachment to the COMPUTER of other storage devices or similar
       containers for electronic evidence;
   g. evidence ofcounter-forensic programs(and associated data)that arc designed to
       eliminate data from the COMPUTER;
   h. evidence ofthe times the COMPUTER was used;
   i. passwords, encryption keys,and other access devices that may be necessary to access
       the COMPUTER;
   j. documentation and manuals that may be necessary to access the COMPUTER or to
       conduct a forensic examination ofthe COMPUTER;
   k. records ofor information about Internet Protocol addresses used by the COMPUTER;
   1. records ofor information about the COMPUTER'S Internet activity, including
       firewall logs,caches, browser history and cookies,"bookmarked" or "favorite" web
       pages, search terms that the user entered into any Internet search engine, and records
       of user-typed web addresses;
    m. contextual information necessary to understand the evidence described in this
       attachment.

                                      Definitions

1. The term "computer" includes all types ofelectronic, magnetic, optical, electrochemical,
   or other high speed data processing devices performing logical, arithmetic, or storage
   functions,including desktop computers,notebook computers, mobile phones,tablets,
   server computers, and network hardware.

2. The term "storage medium"includes any physical object upon which computer data can
   be recorded. Examples include hard disks, RAM,floppy disks, flash memory,CD-
   ROMs,and other magnetic or optical media.

                                   Search Procedure

1. Once the files and data have been obtained from the devices, the Filter Team will review
   the information. The Filter Team will review the document for privilege or protection
   only and will disseminate the non-privileged and non-protected documents to the
   Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 7 of 13




    Investigative Team. The Investigative Team will determine which documents constitute
    evidence ofunlawful activity. Because the Filter Team will be properly walled offfrom
    the Investigative Team,it may review emails and communications between or involving
    attorneys, to determine ifthey properly qualify for privilege or protections, in accordance
    with procedures set forth above. This will eliminate the risk that protected information
    will reach the Investigative Team.

2. The separation between the Investigative Team from the Filter Team serves two
   purposes:(1)it allows the Filter Team to review documents for privilege and protection
   only and insulates the Filter Team from the substantive investigation and prosecution of
   Michael Lacey and James Larkin and(2)it allows the Investigative Team, which is more
   familiar with the details and specifics ofthe investigation, to determine which documents
   constitute evidence ofunlawful activity.

3. Once the Filter Team has identified any potential privileged or protected material, and
   before the Filter Team submits any materials to the Court in camera and moves for their
   disclosure to the Investigative Team,the Flyer Team will confer with counsel for the
   affected parties, as appropriate,•and counsel will have the ability to file objections with
   the Court.
           Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 8 of 13


AO 106(Rev.0010) Application for a Search Warrant


                                    UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District of Arizona

             In the Matter ofthe Search of
       (Briefly describe the property to be searched
        or identih the person by name and address)                               Case No.              F3105 ileki5
  The electronic devices of Michael Lacey and James
             Larkin seized on April 6,2018

                                           APPLICATION FOR A SEARCH WARRANT
        I,a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of petjury that I have reason to believe that on the following person or property (identifr the person or describe the
property to be searched and give its location):
  As described in Attachments Al and A2.
located in the                                   District of              Arizona            , there is now concealed (ident6 the
person or describe the property to be seized):

 As set forth in Attachment B.

          The basis for the search under Fed. R. Crim. P.41(c)is (check one or more):
               tdevidence of a crime;
              0 contraband,fruits of crime, or other items illegally possessed;
               Cl property designed for use,intended for use,or used in committing a crime;
                 Cl a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                           Offense Description
       18 U.S.C. Section 371                      Conspiracy
       18 U.S.C. Section 1952                     Travel Act (Facilitating Prostitution)
       18 U.S.C. Section 1956/1957                Money Laundering/Conspiracy to Commit Money Laundering
          The application is based on these facts:
        See affidavit of Special Agent Richard Robinson, Internal Revenue Service, Criminal Investigation

           O Continued on the attached sheet.
           O Delayed notice of       days(give exact ending date if more than 30 days:                               is requested
             under 18 U.S.C. § 3103a,the basis of which is set forth o   atta


                                          o,                                                 Applicant's signature
 Reviewed by AUSA Margaret e meter                                                      SA Richard Robinson, IRS-CI
                                                                                            Printed name and title

Sworn to before me and signed in my presence.

Date: 1--sk-le                                                                                 A   ge's signature

 City and state: Phoenix, Arizona                                                    U.S. Magistrate Judge John Z. Boyle
                                                                                            Printed name and title
        Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 9 of 13




                                       Attachment A 1
                       Devices Seized from Property ofMichael Lacey
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix,Arizona 85024,which were seized from 3300 East Stella
Lane,Paradise Valley, Arizona on April 6,2018.
   1.   Microsoft Surface Laptop, Serial: 038796281653
   2.   Dell All in One Computer, Serial: C2KR922
   3.   Orange Nikon Coolpix,Serial: 31001848
   4.   HP All in One Computer, Serial: 4CS413096G
   5.   One(1)DVD disk containing image set and examination report for Apple iPhone
        356698088226734 imaged onsite.


The digital evidence secured in the Federal Bureau of Investigation's Evidence Control Room,
located at 21711 N. 7th Street, Phoenix, Arizona 85024, which were seized from 10647 North
State Route 89A,Sedona, Arizona on April 6,2018.
   1. HP Laptop, Serial: 5CD75064KN
   2. HP Pavilion 20 All In One PC,Model: 20-1)014, Serial: 3CR323056M
   Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 10 of 13




                                       Attachment A2
                       Devices Seized from Residence ofJames Larkin
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7" Street, Phoenix, Arizona 85024, which were seized from 5555 North
Casa Blanca Drive, Paradise Valley, Arizona on April 6,2018.
   1. (3)DVDs
   2. Mac Laptop, Serial: W80087M98PW
   3. Apple Computer Monitor, Serial: CO2550LEF2GC
   4. Apple Laptop Model: A1398, Serial: CO2J93XLDKQ4
   5. Black My Passport Ultra hard drive, Serial: WXT1EA5AAZJT
   6. Seagate hard drive, Serial: NAOQBG56
   7. White Apple Time Capsule, Serial: 6F9450KKACD
   8. Apple Laptop, Serial: C1MR82XDG942
   9. Silver iPad Mini
                             Devices Seized from James Larkin
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7'Street, Phoenix, Arizona 85024, which were seized from James Larkin in
Phoenix, Arizona, on April 6,2018.


   1. Apple laptop, Model: A1466, Serial: C1MTD0B1H569
   2. iPhone cellular phone,Model: A1784,FCC ID: BCG-E3092A
  Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 11 of 13




                                      Attachment B
                                   Items To Be Seized
1. All information that constitutes fruits, evidence and instrumentalities of violations of 18
   United States Code Section 371 (Conspiracy), 1952(Travel Act), and/or 1956 and 1957
  (Money Laundering)spanning the period ofthe indicted conspiracies to commit any
   these offenses from 2004-2018.
       a. Correspondence with,James Larkin, John "Jed" Brunst, Scott Spear, Carl Ferrer,
           Daniel Hyer,Andrew Padilla, bye Vaught,or other parties(or other files and
           data) regarding:
                 i. Backpage.com,related companies and websites(including partner sites),
                    their control, finances and operations.
                ii. The sale ofBackpage.com and related entities along with payments made
                    and monitoring of Backpage.com and related entities done after that sale.
              iii. Methods ofreceiving paymentfrom customers(including Bitcoin, other
                    cryptocurrencies and store gift cards), applications for merchant accounts,
                    bank accounts, Visa, MasterCard, American Express or other financial
                    institutions, both domestic and overseas.
               iv. Marketing strategies, aggregation(also called the Dallas Plan), affiliate
                    programs, and/or the investigation by the U.S. Senate Permanent
                    Subcommittee on Investigations.
                v. Moderation ofBackpage.com ads, escorts, adult services, prostitution, and
                    child sex trafficking.
               vi. Training and compensation ofemployees,officers and affiliates, both
                    domestic and overseas.
              vii. The Erotic Review(TER)and similar escort review sites and forums.
       b. Bank statements and financial records for Michael Lacey, James Larkin and/or
           their family members,and various related trust accounts or for Backpage.com or
           related business entities, including holding companies covering a period from
           2012 through 2018.
       c. Records of purchase and ownership of assets,including receipts, invoices,escrow
          files, loan or financing applications and documents,records ofexpenses or taxes
           paid, photographsand correspondence.
       d. Records ofbanking transactions from 2012 through April 2018.

2 For any computer or storage medium whose search or seizure is otherwise authorized by
  this warrant and any computer or storage medium that contains or in which is stored
  records or information that is otherwise called for by this warrant(hereinafter,
  "COMPUTER"):
  a. evidence of who used,owned,or controlled the COMPUTER at the time the things
      described in this warrant were created, edited,or deleted,such as logs,registry
      entries, configuration files,saved usemames and passwords, documents,browsing
Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 12 of 13




       history, user profiles, email, email contacts, "chat," instant messaging logs,
       photographs, and correspondence;
    b. evidence ofsoftware that would allow others to control the COMPUTER,such as
       viruses, Trojan horses, and other forms of malicious software, as well as evidence of
       the presence or absence ofsecurity software designed to detect malicious software;
   c. evidence ofthe lack ofsuch malicious software;
   d. evidence indicating how and when the COMPUTER was accessed or used to
       determine the chronological context ofcomputer access, use, and events relating to
       crime under investigation and to the computer user;
   e. evidence indicating the computer user's state of mind as it relates to the crime under
       investigation;
   f. evidence ofthe attachment to the COMPUTER of other storage devices or similar
       containers for electronic evidence;
   g. evidence ofcounter-forensic programs(and associated data)that are designed to
       eliminate data from the COMPUTER;
   h. evidence ofthe times the COMPUTER was used;
   i. passwords,encryption keys,and other access devices that may be necessary to access
       the COMPUTER;
   j. documentation and manuals that may be necessary to access the COMPUTER or to
       conduct a forensic examination ofthe COMPUTER;
   k. records of or information about Internet Protocol addresses used by the COMPUTER;
   I. records ofor information about the COMPUTER's Internet activity, including
       firewall logs, caches, browser history and cookies,"bookmarked" or "favorite" web
       pages, search terms that the user entered into any Internet search engine, and records
       ofuser-typed web addresses;
    m. contextual information necessary to understand the evidence described in this
       attachment.

                                        initions
                                      Def

1. The term "computer"includes all types of electronic, magnetic, optical, electrochemical,
   or other high speed data processing devices performing logical, arithmetic, or storage
   functions, including desktop computers,notebook computers, mobile phones, tablets,
   server computers,and network hardware.

2. The term "storage medium"includes any physical object upon which computer data can
   be recorded. Examples include hard disks, RAM,floppy disks, flash memory, CD-
   ROMs,and other magnetic or optical media.

                                   Search Procedure

1. Once the files and data have been obtained from the devices, the Filter Team will review
   the information. The Filter Team will review the document for privilege or protection
   only and will disseminate the non-privileged and non-protected documents to the
  Case 2:18-cr-00422-SMB Document 775-4 Filed 10/18/19 Page 13 of 13




   Investigative Team. The Investigative Team will determine which documents constitute
   evidence of unlawful activity. Because the Filter Team will be properly walled offfrom
   the Investigative Team,it may review emails and communications between or involving
   attorneys, to determine ifthey properly qualify for privilege or protections, in accordance
   with procedures set forth above. This will eliminate the risk that protected information
   will reach the Investigative Team.

2. The separation between.the Investigative Team from the Filter Team serves two
   purposes:(1)it allows the Filter Team to review documents for privilege and protection
   only and insulates the Filter Team from the substantive investigation and prosecution of
   Michael Lacey and James Larkin and(2)it allows the Investigative Team, which is more
   familiar with the details and specifics ofthe investigation, to determine which documents
   constitute evidence of unlawful activity.

3. Once the Filter Team has identified any potential privileged or protected material, and
   before the Filter Team submits any materials to the Court in camera and moves for their
   disclosure to the Investigative Team,the Flyer Team will confer with counsel for the
   affected parties, as appropriate;and counsel will have the ability to file objections with
   the Court.
       Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 1 of 12




                   AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT
I,Richard Robinson,being duly sworn, hereby depose and state as follows:
I.     Training and Experience
          1. I make this affidavit in support ofan application under Rule 41 ofthe Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property -
electronic devices described in Attachments Al & A2, which are currently in law enforcement
possession — and the extraction from that property of electronically stored evidence described in
Attachment B.
          2. I am a Special Agent-Computer Information Specialist(SA-CIS)in the Internal
Revenue Service-Criminal Investigation (IRS-CI)E-Crimes Program for the South Pacific Area
and stationed in Glendale, Arizona. I have been employed by IRS-CI as a Special Agent for 14.
years. I underwent a six-week training program in 2017 to become an SA-CIS and studied
computer Systems and electronic storage. Prior to joining the E-Crimes Program,I spent 13
years as a Special Agent investigating violations ofcriminal statutes including money laundering
offenses, tax evasion and other financial crimes. During the course of my career as a Special
Agent and SA-CIS with IRS-CI, I have participated in the execution of numerous search
warrants, seizure warrants, and arrests ofindividuals for violations of federal law.
          3. I am familiar with the facts and circumstances described herein. This affidavit is
based upon my personal involvement in this investigation, my training and experience, and
information obtained from various law enforcement personnel and witnesses, including
information that has been reported to me either directly or indirectly, but does not purport to set
forth my complete knowledge or understanding ofthe facts related to this investigation. Unless
specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only.
IL     Purpose of Application for Seizure Warrant
            1. This affidavit is made in support ofan application for a search warrant based on
 probable cause to search the following devices for records and materials believed to have been
 used to support violations the federal crimes that will be further addressed below.
       Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 2 of 12




               i.         Subject digital devices: digital devices' seized on April 6, 2018(further
described in Attachments Al & A2).
III.   The Federal Superseding Indictment
            1. On July 25, 2018,a Federal Grand Jury in Arizona returned a 100 count
superseding indictment charging seven individuals, including the co-founders and former owners
ofthe website Backpage.com, MICHAEL LACEY and JAMES LARKIN,with violations of
Title 18, United States Code, Section 371 (Conspiracy); Title 18, United States Code, Sections
1952(a)(3)(A)(Travel Act — Facilitating Prostitution); and Title 18 U.S.C. Sections 1956 and
1957,Concealment, International Promotional, Transactional, and International Concealment
Money Laundering and Conspiracy to Commit Money Laundering. USA v. Michael Lacey, et
al., CR18-422-PHX-SPL.
            2. The superseding indictment, which is enclosed as Exhibit A and whose contents
and allegations are incorporated by reference, alleges that LACEY,LARKIN,and others
conspired to use the internet to commit violations ofthe Travel Act,specifically, that they
knowingly facilitated•the commission of prostitution related offenses that are in violation ofstate
or local laws though the internet by operating Backpage.com. Counts 2 — 51 ofthe superseding
indictment allege individual violations ofthe Travel Act. Each count relates to a specific
advertisement that was posted on Backpage where LACEY,LARKIN,and others are alleged to
have knowingly attempted to facilitate prostitution crimes. The remaining counts in the
indictment allege several types of money laundering as well as a conspiracy to commit money
laundering.
 IV.    Facts in Support ofProbable Cause
              I. In approximately May 2016,the U.S.Postal Inspection Service,the Federal Bureau
 ofInvestigation,and the Internal Revenue Service — Criminal Investigation began an investigation
 of Backpage.corn. The          focus of the investigation has been on violations by Backpage, its
 associated entities, and its principals, ofTitle 18, United States Code, Sections 1952(Travel Act
   Facilitating Prostitution) and Title 18, United States Code Sections 1956 and 1957(Money
 Laundering). During the course ofthe investigation, investigators learned that Backpage, during


  Item #5 from 3300 Stella Lane Included on Attachment Al Is a disc containing stored data extracted from Michael
Lacey's iPhone during the execution of the search warrant. Lacey provided the passcode for the phone to allow for
the extraction of the data and the device itself was not seized. For simplicity,the disc storing that data is Included
in the collective term "devices" used throughout this search warrant application.
   Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 3 of 12




certain years, was realizing tens of millions of dollars in profit from adult advertisements.
Through victim and witness interviews, and data gathered from warrants and subpoenas,
investigators have determined that Backpage.com and its principals were knowingly involved in
the facilitation ofprostitution and were engaged in money laundering activities.
       2.   On April 5, 2018, Carl Ferrer (FERRER), Chief Executive Officer (CEO) of
Backpage,pleaded guilty to Title 18, United States Code 371,Conspiracy. In the factual basis of
his plea agreement, Ferrer admitted:

      In 2004,I co-founded the website www.Backpage.com("Backpage"),along with M.L.and
      J.L. Backpage eventually became the second-largest classified advertising website in the
      world and, during its 14 years of existence, has derived the great majority of its revenue
      from fees charged in return for publishing advertisements for"adult" and "escort"services.

      I have long been aware that the great majority of these advertisements are, in fact,
      advertisements for prostitution services(which are not protected by the Fiist Amendment
      and which are illegal in 49 states and in much of Nevada). Acting with this knowledge, I
      conspired with other Backpage principals (including but not limited to M.L. [Michael
      Lacey],J.L.[James Larkin],S.S.[Scott Spear],D.H.[Daniel flyer], A.P.[Andrew Padilla],
      and J.V. [Joye Vaught]) to find ways to knowingly facilitate the state law prostitution
      crimes being committed by Backpage's customers. For example, I worked with my co-
      conspirators to create "moderation" processes through which Backpage would remove
      terms and pictures that were particularly indicative of prostitution and then publish a
      revised version of the ad. Such editing did not, of course, change the essential nature of
       the illegal service being offered in the ad it was merely intended to create a veneer of
       deniability for Backpage. These editing practices were only one component ofan overall,
       company-wide culture and policy ofconcealing and refusing to officially acknowledge the
       true nature ofthe services being offered in Backpage's "escort" and "adult" ads.

       In addition to conspiring to knowingly facilitate the state-law prostitution offenses being
       committed by Backpage's customers, I also conspired with other Backpage principals
     (including but not limited to M.L, J.L, S.S., J.B.[John "Jed" Brunst], and D.H.) to engage
      in various money laundering offenses. Since 2004, Backpage has earned hundreds of
       millions of dollars in revenue from publishing "escort" and "adult" ads. Over time, many
       Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 4 of 12




       banks, credit card companies, and other financial institutions refused to do business with
       Backpage due to the illegal nature of its business. In response, I worked with my co-
       conspirators to find ways to fool credit card companies into believing that Backpage-
       associated charges were being incurred on different websites, to route Backpage-related
       payments and proceeds through bank accounts held in the name ofseemingly unconnected
       entities(including but not limited to Posting Solutions, Website Technologies, and Cereus
       Properties), and to use cryptocurrency-processing companies (including but not limited to
       CoinBase, GoCoin,Paxful, Kraken,and Crypto Capital)for similar purposes.

       3.      On August 17, 2018, DANIEL HYER(HYER),the Sales and Marketing Director
for Backpage, pleaded guilty to Title 18, United States Code 371,Conspiracy. In the factual basis
ofhis plea agreement, Hyer admitted:
       In 1998, I started working at the Dallas Observer, an alternative newspaper that later
       became part of the Village Voice Media Holdings("VVMH") chain. During my early
       years at the Dallas Observer, I was an account executive responsible for selling print ads.


       In 2006 or 2007, I was asked to help grow Backpage.com ("Backpage"), which was
        VVMH's attempt to create a classified advertising website to compete with Craigslist.
        During my first few years in this position, my primary responsibility was to increase the
        number of ads being posted on Backpage. To do so, I helped develop a process called
       "preboarding" or"aggregation." In general, this process consisted ofidentifying so-called
       "escort"and "adult"ads on other websites and creating ads on Backpage for the individuals
        depicted in those ads in the hope of securing their future business. These aggregation
        efforts, which I discussed with my bosses Carl Ferrer and Scott Spear, resulted in large
        revenue and traffic growth for Backpage. As a result, Ferrer and Spear authorized the
        expansion of the aggregation team I was supervising and authorized me to repeat the
        aggregation process (which was initially concentrated in Dallas) in other major, U.S.
        markets.


        I knew that the majority ofthe ads that I and others at Backpage were creating through the
        aggregation process were actually offering illegal prostitution services. Among other
        things, the true nature ofthe ads was obvious and we sometimes used ads containing links
   Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 5 of 12




     to The Erotic Review(a website where customers would post"reviews" oftheir encounters
     with prostitutes, including descriptions of prices charged for particular sex acts) as the
     source ofthe content for the new Backpage ads we were creating. In addition, I and other
     Backpage employees were deluged with near-constant reminders in the form of news
      articles discussing prostitution busts on Backpage, warning letters from Attorneys General,
      and other sources—of the reality of what was being offered. For a period oftime, I even
     received daily "Google alerts" that summarized the new prostitution-related stories about
     Backpage that kept appearing in the news. Nevertheless,I kept working for Backpage,and
      kept facilitating these prostitution offenses, because I was afraid of losing my job and
      because VVMH and Backpage operated in a culture of denial. I also participated in later
      efforts to expand Backpage's aggregation efforts to overseas markets, where we often did
      not even bother with taking out code words to conceal the fact that prostitution services
      were being offered.


      Over time, I also became involved (along with Ferrer, Andrew Padilla, and Joye Vaught)
      in Backpage's efforts to "moderate"the content,ofthe website's escort and adult ads. Once
      again, I knew that the majority ofthe ads being"moderated" were actually offering illegal
      prostitution services—our removal ofexplicit words and pictures did nothing to change the
      underlying nature of the services being offered. In fact, Padilla and I agreed that I and
      other Backpage sales and marketing employees use the term "models" in intra-company
      emails when referring to persons in Backpage ads who appeared to be underage. The use
      ofthis term was to avoid looking bad in a lawsuit.
       4.     On April 5, 2018, the Hon. Eileen Willett issued a search warrant (18-9126B)
authorizing law enforcement agents to search several properties owned by LACEY and LARKIN
for evidence of the crimes specified in the indictment.
       5.    On April 6, 2018, law enforcement agents executed the aforementioned search
warrant. During the resulting search, agents seized several ofthe electronic devices identified in
Attachments Al & A2.
       6.     Also on April 6, 2018, law enforcement agents arrested LARKIN at Sky Harbor
Airport in Phoenix, Arizona. During the arrest process (which occurred pursuant to an arrest
warrant), agents seized the remaining electronic devices identified in Attachments Al & A2.
       Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 6 of 12




        7.     As noted, a federal grand jury found LACEY,LARKIN,and others were involved
in a conspiracy to use the Internet to facilitate prostitution. From my involvement in this
investigation, I believe the digital devices that are the subject of this search warrant application
will likely contain evidence that LACEY and/or LARKIN violated Title 18, United States Code,
Section 371 (Conspiracy); Title 18, United States Code, Sections 1952(a)(3)(A)(Travel Act
Facilitating Prostitution); and Title 18 U.S.C. §§ 1956 and 1957, Concealment, International
Promotional, Transactional, and International Concealment Money Laundering and Conspiracy
to Commit Money Laundering).
        8.     A review of interviews and documents, including e-mail correspondence,
conducted both prior to and since issuance of the superseding indictment lead me to believe the
digital devices will contain evidence ofthe crimes discussed above. For example:
               a.      Beginning in or around 2007,to increase its user base, Backpage developed
a plan, which became known within Backpage as"aggregation" or the "Dallas plan," to create free
ads for prostitutes in an attempt to secure future advertising revenues from them. Specifically,
Backpage classified ad sales representatives would search competing websites, call the numbers
listed on the postings for erotic or adult services, offer the users free ads on Backpage, and create
the resulting ads. This plan was developed to draw users to Backpage in an attempt to increase its
ad revenue; the thought was that the recipients offree ads would eventually become paying users.
The"Dallas plan" was successful and contributed greatly to Backpage's early growth and success.
               b.      Also beginning around 2007 or 2008,Backpage paid referral fees to its own
sales staff and to users for referring new customers and ads through what were called "affiliate
programs." This was another marketing technique used to develop Backpage's user base.
Backpage was making referral payments of this sort of about $500,000 per year at one point.
               c.      Backpage also employed other business strategies that were specifically
intended to promote and facilitate prostitution. For example, for several years, Backpage had a
reciprocal link agreement with The Erotic Review ("TER"),a website that permitted customers to
post explicit "reviews" of their encounters with prostitutes, including descriptions of prices
charged for particular sex acts. Backpage paid tens of thousands of dollars to TER in return for
assistance in getting TER's customer base to start using Backpage.
                d.     In December 2014, LACEY emailed a letter, at LARKIN'S request, to
engage BDO Consulting to complete an appraisal of Backpage and related entities. BDO
     Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 7 of 12




' Consulting analyzed Backpage's operations, revenue streams, and future value in anticipation of
  the 2015 sale of Backpage from companies controlled primarily by LACEY and LARKIN to
 companies legally controlled by FERRER. BDO Consulting communicated the results of its
 analysis to LACEY and LARKIN'S company, Medalist Holdings, LLC. Even after the sale,
 LARKIN continued to exercise substantial control and oversight over Backpage and FERRER.
 LARKIN and LACEY continued to have substantially all of their income come from Backpage.
 They also continued to have company meetings regarding the monitoring and oversight of
 Backpage post-sale, which LACEY did not always attend, but was briefed, either before or after
 the meetings.
                 e.   In addition to Backpage.com and other business entities directly controlled
 by LACEY,LARKIN and FERRER,Backpage.com used partner sites such as MobilePosting.com
 or Easypost.com to allow its customers to post ads and pay for the ads in a way that kept financial
 institutions from knowing that the transaction was a purchase of a Backpage ad. Backpage
 customers would purchase and post ads on the partner sites knowing that the ad would also appear
 on Backpage. Backpage would receive the majority ofthe revenue derived from the sale ofthese
 ads, with the partner sites keeping a small percentage for its services.
                 f.      Former owners of Backpage, including LARKIN, met with FERRER prior
 to the anticipated release ofthe U.S. Senate Permanent Subcommittee on Investigations report on
 January 9,2017,to determine how Backpage would respond.
         9.   Between 2014 and 2016, several American banks closed various bank accounts
  held by Backpage and its principals due to suspicion that the accounts were being used for illegal
  purposes. As a result,Backpage went overseas and opened a web ofbank accounts across Europe,
   Asia, and Central America to launder and conceal its illegal proceeds. Further, Backpage
   regularly converted the proceeds ofits business into and out of bitcoin, routed the funds through
   the international bank accounts, and disbursed the currency to its principals, including LACEY
   and LARKIN (as compensation and profits prior to the sale and as their share ofloan payments
   received from Backpage after the sale).
          10.  Computer hardware,software, documentation,passwords and data security devices
   may be important to a criminal investigation in two distinct important respects:(1)the objects
   themselves may be instrumentalities, fruits, or evidence of crime(s), and/or(2) the objects may
   have been used to collect and store information about crimes in the form ofelectronic data. Rule
       Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 8 of 12




41 of the Federal Rules of Criminal Procedure permits the government to search and seize
computer hardware,software, documentation,passwords,and data security devices which are(1)
instrumentalities, fruits, or evidence of crime; or (2) storage devices for information about a
crime.
 V.    Additional Facts in Support ofProbable Cause - LACEY
         1.      I have reviewed income tax returns for LACEY from 2012 through 2015 and
determined that Backpage profits distributed to LACEY as an owner,together with a salary funded
by Backpage proceeds, make up the vast majority ofLACEY'S income,and that his income from
2013 through 2015 was about six times what his income bad been in 2012. For that reason,
purchases, payments, and transactions LACEY made from 2012 on constitute potential money
laundering violations.
         2.      On July 29,2016,LACEY emailed a lawyer with Becker & House,PLLC seeking
a recommendation for a lawyer with expertise in off-shore accounts. He stated he was "not
interested in any tax avoidance,I want to put some assets in place where litigious parties, including
government parties, cannot access my accounts."
              3. On or about November 7,2016,LACEY met with the Senior•Vice President, Senior
Operations Officer and Senior Vice President, Commercial Relationship Manager at Arizona Bank
& Trust. LACEY notified them that he had just been released from jail in California and inquired
about how assets get seized and how assets get protected from seizure. LACEY proceeded to tell
them that his attorney had given him advice about places around the world that were good places
to protect his assets from seizure. As he did with the lawyer with Becker & House,PLLC,LACEY
informed the bank he was not trying to avoid paying taxes, but was trying to put a percentage of
his assets offshore to protect them from government seizure.
              4. On December 29, 2016, five wire transfers of $3.3 million USD each (a total of
$16.5 million USD)were sent from LACEY-related accounts with Arizona Bank & Trust. Each
of the sending accounts contained "Michael G Lacey" and "Retained Annuity Trust" and named
John R. Becker as Trustee. John R. Becker is an attorney with Becker & House, PLLC. The
recipient account for ail five wires was a trust account held at Becker & House,PLLC,a law firm
that has represented LACEY in various matters.
      Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 9 of 12




            5. On December 30, 2016, a lawyer for Becker & House,PLLC submitted a request
to transfer the entire $16.5 million USD to an account in Budapest, Hungary. This transmission
to Hungary was completed in January 2017.
       6.    In January 2018, a deed of trust in the amount of $247,734.30 was recorded in
Maricopa County secured by a house in Phoenix and naming LACEY as the lender. Thus, it
appears that LACEY has laundered money into loans to others in addition to other transactions.
       7.     I know from my training and experience that individuals who derive proceeds from
illegal activity need to launder those proceeds in order to conceal the source ofthe funds and often
do so by purchasing assets in other names as well as maintain bank accounts, both domestically
and internationally, in the names of other individuals and entities. Additionally,I know from my
training that individuals involved in illegal activity use cryptocurrency to conceal and launder
proceeds.


VI.     Additional Facts in Support ofProbable Cause - LARKIN
        1.      I have reviewed income tax returns for LARKIN from 2012 through 2015 and
determined that Backpage profits distributed to LARKIN as an owner, together with a salary
funded by Backpage proceeds, made up the vast majority of LARKIN'S income, and that his
income from 2013 through 2015 was at least six times what his income had been in 2012. For
that reason, purchases, payments, and transactions LARKIN made from 2012 on constitute
potential money laundering investigations.
             2. I have reviewed bank records for LARKIN and observed that between 2011 and
2015, well over one hundred computer initiated transfers were conducted in accounts belonging to
LARKIN and his wife. I also know from a review ofthose records that LARKIN used an account
funded with Backpage proceeds to purchase a house in Chicago in October 2015. Additionally,
LARKIN transferred €300,000 (Euros) from an account funded with Backpage proceeds to an
account in France in November 2015. LARKIN and his wife purchased a property in Paris,France
in 2016.
             3. I further have cause to believe that LARKIN used one or more ofthe devices to be
searched in order to conduct overseas banking transactions because during his detention hearing
in federal court in April 2018, he stated (through counsel)that he would need to access his laptop
        Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 10 of 12




computer in order to transfer funds from an account in France to his attorney's trust account within
the U.S. Exhibit B(RT 4/16/18 at 10-12.)
        4.      Around June of2008, LARKIN established the "Ocotillo Family Trust dated June
2,2008"(Ocotillo Family Trust), and deeded his Paradise Valley residence purchased in 2005 to
that trust. LARKIN also holds investment and bank accounts in the name of Ocotillo Family
Trust. Funds from Backpage have been traced to bank and investment accounts in the name of
Ocotillo Family Trust.
        5.      LARKIN also established other trusts that name his children as beneficiaries,
including Oaxaca Trust UTA 3/11/2015, Chiapas Trust UTA 3/11/2015, Cuernavaca Trust UTA
3/11/2015, and Puebla Trust UTA 3/11/2015. These accounts received intermittent wires
consisting of Backpage funds throughout 2016. Accounts set up in 2017 with Arizona Bank &
Trust name LACEY as one of two authorized signers on the accounts. LACEY listed an e-mail
 address of mgl@qamer.net on the account information.



VII.    Seizure and Custody of Devices to Be Searched
             1. The devices listed in the respective Attachments Al & A2,which are devices
previously seized from LARKIN'S and LACEY'S properties pursuant to a search warrant and
devices that were on LARKIN'S person upon arrest, were transported to the FBI evidence
control room,located at 21711 N.7th Street, Phoenix, Arizona 85024, and have remained there
since that time.
VIII.   Search Methodology to be Employed
             1. The search methodology to be employed is as follows:
                1.     The devices to be searched are already in FBI's possession. It is
 anticipated that mirror copies or images ofsuch evidence will be made ifthe failure to do so
 could otherwise potentially alter the original evidence.
                        Consistent with the information provided within this affidavit, contextual
 information necessary to understand the evidence and to establish admissibility ofthe evidence
 in subsequent legal proceedings will also be sought by investigative agents.
    Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 11 of 12




                iii.    Additional techniques to be employed in analyzing the seized items will
include(1)surveying various file directories and the individual files they contain;(2)opening
files to determine their contents;(3)scanning storage areas,(4)performing key word searches
through all electronic storage areas to determine whether occurrences oflanguage contained in
such storage areas exist that are likely to appear in the evidence described in this affidavit and its
attachments, and(5)performing any other data analysis techniques That may be necessary to
locate and retrieve the evidence described in this affidavit and its attachments.


           2.          Some(but not all)ofthe materials contained with the devices to be searched
may be covered by the attorney-client privilege or otherwise protected from disclosure. The
United States has been utilizing a Filter Team throughout the course ofits investigation of
Backpage and plans to continue utilizing the Filter Team to review materials and documents that
may result from a search ofthe items described in Attachments Al & A2. (It should be noted
that the defendants in United States v. Lacey,CR 18-422-SI)L, have recently sent letters to the
prosecution and filed pleadings with the Court objecting to the use offilter teams.) The Filter
Team will review the documents for privilege or protection only and will disseminate non-
privileged and non-protected documents to the Investigative Team. The Investigative Team will
determine which documents constitute evidence of unlawful activity. Because the Filter Team
will be properly walled offfrom the Investigative Team, it may review emails and
communications between or involving attorneys, to determine ifthey properly qualify for
privilege or protections,in accordance with procedures set forth above. This will eliminate the
risk that protected information will reach the Investigative Team. The separation between the
Investigative Team from the Filter Team serves two purposes:(1)it allows the Filter Team to
review documents for privilege and protection only and insulates the Filter Team from the
substantive investigation and prosecution of Backpage and its principals and(2)it allows the
Investigative Team, which is more familiar with the details and specifics of the investigation, to
determine which documents constitute evidence of unlawful activity.
           3. Once the Filter Team has identified any potential privileged or protected material,
and before the Filter Team submits any materials to the Court in camera and moves for their
      Case 2:18-cr-00422-SMB Document 775-5 Filed 10/18/19 Page 12 of 12




disclosure to the Investigative Team,the Filter Team will confer with counsel for LACEY and/or
LARKIN,as appropriate, and counsel will have the ability to file objections with the Court.
           4. A similar procedure for the Filter Team was approved by Magistrate Judge Willett
in October 2016 in 16-mb-305-MHB. Exhibit C.
           5. Finally, because investigators cannot anticipate all potential defenses to the
offenses in this affidavit, and as such, cannot anticipate the significance ofthe evidence to be
obtained pursuant to this warrant,it is requested that all seized evidence be retained by law
enforcement until the conclusion of legal proceedings or until other order ofthe court.
IX.    Conclusion

       Based on the facts and circumstances stated above, there is probable cause to believe that

items ofevidence derived from illicit activity is located in the aforementioned electronic devices.




                                                      Robins
                                              Special Agent-CIS, IRS-CI



Subscribed to and sworn to me
this bray of August,2018



Honorable John Z. Boyle
United States Magistrate Judge
